Exhibit 10.1

Execution Version

 

  Published CUSIP Number:    50066TAA0   Revolving Credit CUSIP Number:   
50066TAB8   Term Loan CUSIP Number:    50066TAC6

 

 

 

$400,000,000

CREDIT AGREEMENT

dated as of June 15, 2016,

by and among

KORN/FERRY INTERNATIONAL,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and an Issuing Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

BMO HARRIS BANK, N.A.,

as Documentation Agent

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Definitions and Provisions

     37   

SECTION 1.3

 

Accounting Terms

     37   

SECTION 1.4

 

UCC Terms

     38   

SECTION 1.5

 

Rounding

     38   

SECTION 1.6

 

References to Agreement and Laws

     38   

SECTION 1.7

 

Times of Day

     38   

SECTION 1.8

 

Letter of Credit Amounts

     38   

SECTION 1.9

 

Guarantees/Earn-Outs

     38   

SECTION 1.10

 

Covenant Compliance Generally

     38   

SECTION 1.11

 

Currency Equivalents

     39   

ARTICLE II

 

REVOLVING CREDIT FACILITY

     39   

SECTION 2.1

 

Revolving Credit Loans

     39   

SECTION 2.2

 

Swingline Loans

     39   

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     41   

SECTION 2.4

 

Repayment and Prepayment of Revolving Credit and Swingline Loans

     42   

SECTION 2.5

 

Permanent Reduction of the Revolving Credit Commitment

     43   

SECTION 2.6

 

Termination of Revolving Credit Facility

     44   

ARTICLE III

 

LETTER OF CREDIT FACILITY

     44   

SECTION 3.1

 

L/C Facility

     44   

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

     45   

SECTION 3.3

 

Commissions and Other Charges

     45   

SECTION 3.4

 

L/C Participations

     46   

SECTION 3.5

 

Reimbursement Obligation of the Borrower

     47   

SECTION 3.6

 

Obligations Absolute

     48   

SECTION 3.7

 

Effect of Letter of Credit Application

     48   

SECTION 3.8

 

Resignation of Issuing Lenders

     48   

SECTION 3.9

 

Reporting of Letter of Credit Information and L/C Commitment

     49   

SECTION 3.10

 

Letters of Credit Issued for Subsidiaries

     49   

SECTION 3.11

 

Evergreen Letters of Credit

     49   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV

 

TERM LOAN FACILITY

     50   

SECTION 4.1

 

Initial Term Loan

     50   

SECTION 4.2

 

Procedure for Advance of Term Loan

     50   

SECTION 4.3

 

Repayment of Term Loans

     50   

SECTION 4.4

 

Prepayments of Term Loans

     51   

ARTICLE V

 

GENERAL LOAN PROVISIONS

     53   

SECTION 5.1

 

Interest

     53   

SECTION 5.2

 

Notice and Manner of Conversion or Continuation of Loans

     54   

SECTION 5.3

 

Fees

     55   

SECTION 5.4

 

Manner of Payment

     55   

SECTION 5.5

 

Evidence of Indebtedness

     56   

SECTION 5.6

 

Sharing of Payments by Lenders

     57   

SECTION 5.7

 

Administrative Agent’s Clawback

     57   

SECTION 5.8

 

Changed Circumstances

     58   

SECTION 5.9

 

Indemnity

     59   

SECTION 5.10

 

Increased Costs

     60   

SECTION 5.11

 

Taxes

     61   

SECTION 5.12

 

Mitigation Obligations; Replacement of Lenders

     64   

SECTION 5.13

 

Incremental Loans

     65   

SECTION 5.14

 

Cash Collateral

     68   

SECTION 5.15

 

Defaulting Lenders

     69   

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

     72   

SECTION 6.1

 

Conditions to Closing and Initial Extensions of Credit

     72   

SECTION 6.2

 

Conditions to All Extensions of Credit

     76   

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     76   

SECTION 7.1

 

Organization and Legal Status

     76   

SECTION 7.2

 

Capital Structure

     77   

SECTION 7.3

 

Organizational Power or Authority; Enforceability

     77   

SECTION 7.4

 

No Conflict with Laws or Material Agreements; Compliance with Laws

     77   

SECTION 7.5

 

Payment of Taxes

     78   

SECTION 7.6

 

Governmental Approvals; Intellectual Property

     78   

SECTION 7.7

 

Environmental Regulations and Liabilities

     78   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.8

 

ERISA

     78   

SECTION 7.9

 

Margin Stock

     79   

SECTION 7.10

 

Investment Company Act

     79   

SECTION 7.11

 

Material Contracts

     79   

SECTION 7.12

 

Labor Matters

     79   

SECTION 7.13

 

Burdensome Provisions

     79   

SECTION 7.14

 

Financial Statements

     79   

SECTION 7.15

 

Solvency

     80   

SECTION 7.16

 

Ownership of Properties

     80   

SECTION 7.17

 

Litigation

     80   

SECTION 7.18

 

Anti-Corruption Laws and Sanctions

     80   

SECTION 7.19

 

No Default

     81   

SECTION 7.20

 

Senior Indebtedness Status

     81   

SECTION 7.21

 

Disclosure

     81   

SECTION 7.22

 

Insurance

     81   

SECTION 7.23

 

Collateral

     81   

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

     82   

SECTION 8.1

 

Financial Statements and Budgets

     82   

SECTION 8.2

 

Certificates; Other Reports

     82   

SECTION 8.3

 

Notice of Litigation and Other Matters

     83   

SECTION 8.4

 

Preservation of Corporate Existence, Rights and Privileges; Compliance with Laws
and Regulations

     84   

SECTION 8.5

 

Maintenance of Property

     84   

SECTION 8.6

 

Insurance

     84   

SECTION 8.7

 

Accounting Methods and Financial Records

     85   

SECTION 8.8

 

Payment of Taxes and Other Obligations

     85   

SECTION 8.9

 

Environmental Laws

     85   

SECTION 8.10

 

Compliance with ERISA

     85   

SECTION 8.11

 

Maintenance of Material Contracts

     85   

SECTION 8.12

 

Additional Material Non-TP Subsidiaries

     86   

SECTION 8.13

 

Primary Cash Management Agreements

     86   

SECTION 8.14

 

Use of Proceeds

     86   

SECTION 8.15

 

Compliance with Anti-Corruption Laws and Sanctions

     86   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.16

 

Collateral; Further Assurances

     86   

SECTION 8.17

 

Post-Closing Obligations

     87   

ARTICLE IX

 

NEGATIVE COVENANTS

     87   

SECTION 9.1

 

Indebtedness

     87   

SECTION 9.2

 

Liens

     88   

SECTION 9.3

 

Investments

     88   

SECTION 9.4

 

Merger, Consolidation, Change of Business; Dispositions

     88   

SECTION 9.5

 

Restricted Payments

     89   

SECTION 9.6

 

Transactions with Affiliates

     90   

SECTION 9.7

 

Accounting Changes; Organizational Documents

     90   

SECTION 9.8

 

Payments and Modifications of Subordinated Indebtedness

     90   

SECTION 9.9

 

No Further Negative Pledges

     91   

SECTION 9.10

 

Sale Leasebacks

     92   

SECTION 9.11

 

Financial Covenants

     92   

SECTION 9.12

 

Tax Preferred Subsidiary

     92   

ARTICLE X

 

DEFAULT AND REMEDIES

     92   

SECTION 10.1

 

Events of Default

     92   

SECTION 10.2

 

Remedies

     94   

SECTION 10.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

     95   

SECTION 10.4

 

Crediting of Payments and Proceeds

     96   

SECTION 10.5

 

Administrative Agent May File Proofs of Claim

     96   

SECTION 10.6

 

Credit Bidding

     97   

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

     98   

SECTION 11.1

 

Appointment and Authority

     98   

SECTION 11.2

 

Rights as a Lender

     98   

SECTION 11.3

 

Exculpatory Provisions

     99   

SECTION 11.4

 

Reliance by the Administrative Agent

     99   

SECTION 11.5

 

Delegation of Duties

     100   

SECTION 11.6

 

Resignation of Administrative Agent

     100   

SECTION 11.7

 

Non-Reliance on Administrative Agent and Other Lenders

     101   

SECTION 11.8

 

No Other Duties, Etc

     101   

SECTION 11.9

 

Collateral and Guaranty Matters

     102   

SECTION 11.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

     102   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XII

 

MISCELLANEOUS

     103   

SECTION 12.1

 

Notices

     103   

SECTION 12.2

 

Amendments, Waivers and Consents

     105   

SECTION 12.3

 

Expenses; Indemnity

     107   

SECTION 12.4

 

Right of Setoff

     109   

SECTION 12.5

 

Governing Law; Jurisdiction, Etc

     110   

SECTION 12.6

 

Waiver of Jury Trial

     111   

SECTION 12.7

 

Reversal of Payments

     111   

SECTION 12.8

 

Injunctive Relief

     111   

SECTION 12.9

 

Successors and Assigns; Participations

     111   

SECTION 12.10

 

Treatment of Certain Information; Confidentiality

     115   

SECTION 12.11

 

Performance of Duties

     116   

SECTION 12.12

 

All Powers Coupled with Interest

     116   

SECTION 12.13

 

Survival

     116   

SECTION 12.14

 

Titles and Captions

     117   

SECTION 12.15

 

Severability of Provisions

     117   

SECTION 12.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

     117   

SECTION 12.17

 

Term of Agreement

     117   

SECTION 12.18

 

USA PATRIOT Act; Anti-Money Laundering Laws

     118   

SECTION 12.19

 

Independent Effect of Covenants

     118   

SECTION 12.20

 

No Advisory or Fiduciary Responsibility

     118   

SECTION 12.21

 

Inconsistencies with Other Documents

     119   

SECTION 12.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     119   

SECTION 12.23

 

Judgment Currency

     119   

 

v



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A-1

 

-

  

Form of Revolving Credit Note

Exhibit A-2

 

-

  

Form of Swingline Note

Exhibit A-3

 

-

  

Form of Term Loan Note

Exhibit B

 

-

  

Form of Notice of Borrowing

Exhibit C

 

-

  

Form of Notice of Account Designation

Exhibit D

 

-

  

Form of Notice of Prepayment

Exhibit E

 

-

  

Form of Notice of Conversion/Continuation

Exhibit F

 

-

  

Form of Officer’s Compliance Certificate

Exhibit G

 

-

  

Form of Assignment and Assumption

Exhibit H-1

 

-

  

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

 

-

  

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

 

-

  

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

 

-

  

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

SCHEDULES

    

Schedule 1.1(a)

 

-

  

Project Accelerate Acquisition Pro Forma EBITDA

Schedule 1.1(b)

 

-

  

Existing Letters of Credit

Schedule 2.1

 

-

  

Commitments and Commitment Percentages

Schedule 7.2

 

-

  

Subsidiaries and Capitalization

Schedule 7.5

 

-

  

Tax Matters

Schedule 7.7

 

-

  

Environmental Matters

Schedule 7.16

 

-

  

Real Property

Schedule 7.17

 

-

  

Litigation

Schedule 8.17

 

-

  

Post-Closing Matters

Schedule 9.1

 

-

  

Existing Indebtedness

Schedule 9.2

 

-

  

Existing Liens

Schedule 9.6

 

-

  

Transactions with Affiliates

Schedule 9.12

 

-

  

Tax Preferred Subsidiaries

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 15, 2016, by and among KORN/FERRY
INTERNATIONAL, a Delaware corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Material Subsidiaries (or any Subsidiary that after giving effect to such
transaction would be a Material Subsidiary) (a) acquires all or substantially
all of the assets of any Person, or a division or business unit thereof or
location which such Person does business, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors or the equivalent governing
body (other than securities having such power only by reason of the happening of
a contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 12.1(e).

“Agreement” means this Credit Agreement.

“Alternative Currency” means (a) the euro, (b) Pounds Sterling and (c) with the
prior written consent of the Administrative Agent and the applicable Issuing
Lender, such consents not to be



--------------------------------------------------------------------------------

unreasonably withheld or delayed, any other lawful currency (other than
Dollars); provided that in each case of (a) through (c) above, such currency is
freely transferable and convertible into Dollars in the United States currency
market and freely available to the applicable Issuing Lender in the London (or
other applicable) interbank deposit market.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency and “Alternative Currency Letters of Credit” means
the collective reference to all Letters of Credit denominated in an Alternative
Currency.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing

Level

 

Consolidated Total

Leverage Ratio

  

Commitment
Fee

  

LIBOR
Rate Loans

  

Base Rate
Loans

       

LIBOR +

  

Base Rate +

I

  Less than 1.50 to 1.00    0.20%    1.25%    0.25%

II

  Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00    0.25%   
1.50%    0.50%

III

  Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00    0.30%   
1.75%    0.75%

IV

  Greater than or equal to 2.50 to 1.00    0.35%    2.00%    1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
Calculation Date applicable to the first full fiscal quarter ended after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide an Officer’s Compliance Certificate
when due as required by Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from the date on which such Officer’s Compliance Certificate
was required to have

 

2



--------------------------------------------------------------------------------

been delivered shall be based on Pricing Level IV until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Total Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or
Section 8.2(a) is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as a joint lead arranger and
joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Guarantee” means a bank guarantee issued by a Revolving Credit Lender or
one of its Affiliates or branches or a correspondent bank on its behalf, for the
account of the Borrower or any Subsidiary of the Borrower, to support
obligations of such Person incurred in the ordinary course of such Person’s
business.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). Notwithstanding the foregoing,
if the Base Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrower” means Korn/Ferry International, a Delaware corporation.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Los Angeles, California or New York, New York, are
open for the conduct of their commercial banking business, (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a London Banking Day and (c) if such
day relates to any determination of the spot exchange rate for Alternative
Currency, any day that is a Business Day described in clause (a) and that is
also a day on which banks are open for foreign exchange business in the
principal financial center of the country of the relevant Alternative Currency
for which such spot exchange rate is being determined.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Notwithstanding anything in the foregoing, in no event shall
“Cash Collateral” include Excluded Assets.

“Cash Equivalents” means, when used in connection with any Person, that
Person’s:

(a) Investments in Government Securities due within one year after the date of
the making of the investment;

 

4



--------------------------------------------------------------------------------

(b) Investments in readily marketable direct obligations of any State of the
United States or any political subdivision of any such State or any public
agency or instrumentality thereof given, on the date of such investment, a
credit rating of at least Aa by Moody’s or AA by S&P, in each case due within
one year after the date of the making of the investment;

(c) Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, the Administrative Agent or any bank
incorporated under the Applicable Laws of the United States, any State thereof
or the District of Columbia and having, on the date of such investment, combined
capital, surplus and undivided profits of at least $250,000,000, or total assets
of at least $5,000,000,000, in each case due within one year after the date of
the making of the investment;

(d) Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, any branch or office located in the
United States of a bank incorporated under the Applicable Laws of any
jurisdiction outside the United States having on the date of such investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the investment;

(e) Investments in readily marketable commercial paper or other debt securities
issued by corporations doing business in and incorporated under the Applicable
Laws of the United States or any State thereof or of any corporation that is the
holding company for a bank described in clause (c) or (d) above given on the
date of such investment a credit rating of at least P 1 by Moody’s or A 1 by
S&P, in each case due within one year after the date of the making of the
investment;

(f) Investments in a readily redeemable “money market mutual fund” sponsored by
a bank described in clause (c) or (d) hereof that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (e) hereof and given on the date of such
investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(g) solely with respect to any Foreign Subsidiary, Investments equivalent to
those referred to in clauses (a) through (f) of this definition, denominated in
the foreign currency that is the local currency where such Foreign Subsidiary is
organized or has its principal place of business which are comparable in tenor
and credit quality to those referred to in clauses (a) through (f) above and
customarily used in the ordinary course of business by similar companies for
cash management purposes in the relevant jurisdiction to the extent reasonably
required in connection with any business conducted by such Foreign Subsidiary in
such jurisdiction.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“CFC Debt” has the meaning assigned thereto in the definition of “Tax Preferred
Subsidiary”.

 

5



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30%, or more, of the Equity Interests of the Borrower
having the right to vote for the election of members of the board of directors
of the Borrower, (b) a majority of the members of the board of directors of the
Borrower do not constitute Continuing Directors, (c) except to the extent
otherwise permitted pursuant to the terms of this Agreement (including, without
limitation, Section 9.4), the Borrower shall cease to own and control, directly
or indirectly, (i) with respect to any Material Subsidiary in existence on the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the Closing Date, or
(ii) with respect to any Material Subsidiary acquired or formed after the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the date of such
acquisition or formation or (d) there shall have occurred under any indenture or
other instrument evidencing any other Indebtedness or Equity Interests in excess
of $20,000,000, any “change in control” or similar provision (as set forth in
such indenture, agreement or other evidence of such Indebtedness or Equity
Interest) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests prior to
the scheduled maturity provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued; provided further, that the increased costs
associated with a Change in Law based on the foregoing clauses (i) and (ii) may
only be imposed to the extent the applicable Lender or other Recipient generally
imposes the same charges on other similarly situated borrowers that are
similarly affected by the circumstances giving rise to such increased costs
under credit facilities comparable to the Credit Facility pursuant to provisions
similar to Section 5.10 and only to the extent that the Administrative Agent,
such Lender or such Recipient reasonably deems that it is afforded the legal
right under such other credit facilities to impose such increased costs (it
being acknowledged and agreed that nothing in this proviso shall require the
Administrative Agent, any Lender or any other Recipient to disclose any
information related to similarly situated customers, comparable provisions of
similar agreements or otherwise that the Administrative Agent, such Lender or
such Recipient (as applicable), in its sole discretion, deems proprietary,
privileged or confidential, and the Administrative Agent’s, the applicable
Lender’s or the applicable Recipient’s (as the case may be) failure to provide
such information shall not preclude it from asserting that such other customer
is, or is not, similarly situated under a similar agreement to the Borrower).

“Closing Date” means the date of this Agreement.

“Closing Leverage Ratio” has the meaning assigned thereto in Section 6.1(e).

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents. For the avoidance of doubt,
Collateral shall in no event include any Excluded Assets.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Adjusted EBIT” means, with respect to any fiscal period of
Borrower and its Subsidiaries (determined on a Consolidated basis and without
duplication), Consolidated Adjusted EBITDA for such period minus, to the extent
included as an add-back in the computation of Consolidated Adjusted EBITDA for
such fiscal period, depreciation expense and amortization expense.

“Consolidated Adjusted EBITDA” means, with respect to any fiscal period of the
Borrower and its Subsidiaries, the sum of (determined on a Consolidated basis
and without duplication) the following: (a) (i) net profit (before tax and
equity in earnings of non-Consolidated Subsidiaries) for such period and
(ii) the amount of dividends or other distributions paid in cash to the Borrower
or one of its Consolidated Subsidiaries during such period by a non-Consolidated
Subsidiary of the Borrower, and, in each case to the extent included in the
computation of the foregoing clause (a) for such period, minus (b) the amount of
any non-recurring gains (excluding, however, cash, non-recurring gains relating
to previously expensed items that do not exceed in the aggregate the greater of
(i) $5,000,000 and (ii) 5.00% of Consolidated Adjusted EBITDA, determined net of
any non-recurring gains of the type described in this parenthetical, for the
trailing twelve-month period ending on the last day of such period), plus
(c) Consolidated Interest Expense, plus (d) depreciation expense and
amortization expense, plus (e) non-cash capital stock-based compensation to
officers and employees (including in connection with the vesting of stock
options in the Borrower), plus (f) Permitted Addbacks, plus (g) non-cash,
non-recurring charges, but only to the extent not reserved for a future cash
charge, plus (h) non-cash charges related to fair value adjustments or minus
non-cash gains related to fair value adjustments, plus (i) commencing on
November 1, 2016 and with respect to any trailing twelve month period ending
thereafter, restructuring charges (whether cash or non-cash) incurred at any
time after the Closing Date as a result of actions occurring after the Closing
Date, including those resulting from Permitted Acquisitions, in an amount not to
exceed $35,000,000 for the twelve consecutive month period ending on the last
day of the applicable reporting period.

For purposes of calculating Consolidated Adjusted EBITDA for the fiscal periods
ending April 30, 2016, July 31, 2016 and October 31, 2016, the Consolidated
Adjusted EBITDA attributable to the Subsidiaries acquired pursuant to that
certain acquisition by the Borrower prior to the Closing Date of Hay Group
Holdings, Inc. and its Subsidiaries (the “Project Accelerate Acquisition”) shall
be for the applicable four fiscal quarter period (i) the actual results for such
Subsidiaries as are included in the

 

7



--------------------------------------------------------------------------------

Consolidated financial statements of the Borrower and (ii) for the results for
such Subsidiaries not included in the Consolidated financial statements of the
Borrower, an amount equal to the product of (I) the quotient obtained by
dividing (A) the number of calendar months in such four fiscal quarter period
for which the results for such Subsidiaries are not included in the Consolidated
financial statements of Borrower by (B) 12 and (II) the “Pro Forma EBITDA,
diligence adjusted” attributable to the Subsidiaries acquired pursuant to the
Project Accelerate Acquisition as set forth on Schedule 1.1(a).

For purposes of this Agreement, Consolidated Adjusted EBITDA shall be adjusted
on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all obligations for borrowed money, plus (b) all
obligations with respect to the principal component of Capital Lease
Obligations, plus (c) all obligations with respect to Disqualified Equity
Interests and (d) all Guarantee obligations in respect of items described in the
preceding clauses (a) through (c), plus (e) all outstanding letters of credit.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBIT for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date

“Consolidated Interest Expense” means, for any period, interest expense of the
Borrower and its Subsidiaries as determined on a Consolidated basis, without
duplication, in accordance with GAAP, for such period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
Adjusted EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date.

“Continuing Director” means (a) any member of the board of directors of the
Borrower who was a director of the Borrower on the Closing Date, and (b) any
individual who becomes a member of the board of directors of the Borrower after
the Closing Date if such individual was approved, appointed or nominated for
election to the board of directors by a majority of the Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Disposition” has the meaning assigned thereto in Section 9.4(d).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and

 

9



--------------------------------------------------------------------------------

all other Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of the Borrower
or its Subsidiaries or by any such plan to such officers or employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of any such officer’s or employee’s termination, death or
disability.

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the applicable Issuing Lender (and certified in writing to the Administrative
Agent), as the case may be, at such time on the basis of the most favorable spot
exchange rate determined by such Issuing Lender to be available to it at
approximately 11:00 a.m. (the time of the applicable Issuing Lender’s
Correspondent) on the most recent Revaluation Date for the purchase of Dollars
with such Alternative Currency. In the event that the Administrative Agent has
not received a notice of the spot exchange rate of the applicable Issuing Lender
by 11:00 a.m. (the time of the applicable Issuing Lender’s Correspondent) on the
applicable Revaluation Date then the spot exchange rate shall be deemed to by
the most favorable spot exchange rate determined by such Administrative Agent to
be available to it at approximately 11:00 a.m. (the time of the applicable
Issuing Lender’s Correspondent) on the most recent Revaluation Date for the
purchase of Dollars with such Alternative Currency. Such spot exchange rates
shall become effective as of such Revaluation Date and shall be the spot
exchange rate employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate amount of unrestricted and unencumbered (other than
Liens securing the Secured Obligations) (i) cash and Cash Equivalents and
(ii) Marketable Securities (excluding any Marketable Securities that are then
held in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans), in each case then held by the Borrower and its
Domestic Subsidiaries, plus (b) the Revolving Credit Commitment as of that date,
minus (c) the aggregate outstanding Revolving Extensions of Credit as of that
date.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any toxic or hazardous waste or
substance or arising from alleged injury or threat of injury to public health or
the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of any toxic or hazardous waste or substance.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“euro” and “€” mean the single currency of the Participating Member States.

 

11



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Evergreen Letter of Credit” means a Letter of Credit that is subject to
automatic renewal for one year periods pursuant to the terms of the applicable
Letter of Credit Application and Section 3.11 hereof.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Asset” has the meaning assigned thereto in the Security Agreement. For
the avoidance of doubt, “Excluded Assets” shall include, in addition to such
assets as are expressly excluded from the collateral pursuant to the Security
Agreement, any CFC Debt.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g), (d) any United States
federal withholding Taxes imposed under FATCA and (e) penalties and interest in
respect of the foregoing.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 18, 2013 by and between the Borrower and Wells Fargo.

 

12



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(b).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of Sections 1471
through 1474 of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the separate fee letter agreement dated May 18, 2016
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, (b) the
separate fee letter agreement dated May 18, 2016 between the Borrower and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and (c) any letter between
the Borrower and any Issuing Lender (other than Wells Fargo) relating to certain
fees payable to such Issuing Lender in its capacity as such.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on April 30.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a country (or political subdivision thereof) other than the
United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

13



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include any liability by endorsement of instruments for deposit or collection or
similar transactions in the ordinary course of business or any customary and
reasonable indemnity obligations in effect on the Closing Date or otherwise
entered into in the ordinary course of business, including in connection with
any Acquisition or Disposition or the incurrence of Indebtedness or the issuance
of Equity Interests, in any case to the extent the subject transaction is
otherwise permitted hereby.

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Incremental Facilities Limit” means $250,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
previously incurred unfunded Incremental Loan Commitments and Incremental Term
Loans.

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

15



--------------------------------------------------------------------------------

“Indebtedness”, as applied to any Person, means without duplication (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute Capital Lease Obligations or are Synthetic
Leases; (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (d) obligations
under conditional sale or other title retention agreements relating to property
acquired by such Person and obligations of such Person in respect of the
deferred purchase price of property or services (other than current accounts
payable and accrued liabilities incurred in the ordinary course of such Person’s
business); (e) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that Person; (f) obligations in respect of letters of credit or bankers
acceptances; (g) any advances under any factoring arrangement; (h) any net
obligations of such Person under Hedge Agreements; (i) all obligations of any
partnership or joint venture of which such Person is a member, if such Person is
legally liable for such obligations; (j) all obligations of any such Person in
respect of Disqualified Equity Interests and (k) all Guarantees of any such
Person with respect to any of the foregoing. For the avoidance of doubt, the
obligation of any Person to pay an “earn-out” or similar contingent
consideration obligation in respect of an acquisition (whether of Equity
Interests or assets) shall not constitute “Indebtedness” until the date that is
sixty (60) days after such obligation has been deemed (and treated as) a
non-contingent liability in accordance with GAAP (including, without limitation,
in the event such earn-out or similar obligation becomes the subject of an
interest-bearing note or similar instrument).

In respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the amount of such Indebtedness as of any date of
determination will be the lesser of (x) the fair market value of such assets as
of such date and (y) the amount of such Indebtedness as of such date.

The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

“Information” has the meaning assigned thereto in Section 12.10.

“Initial Issuing Lender” means Wells Fargo.

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award, in
either case payable by reason of theft, loss, physical destruction or damage,
taking or similar event with respect to any of their respective Property.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable; and

(e) there shall be no more than five (5) Interest Periods in effect at any time.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of any
Equity Interests of any Person, any other Acquisition or by means of a loan,
advance creating a debt, capital contribution, guaranty or other debt or equity
participation interest in any other Person, including any partnership and joint
venture interests of such Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) the Initial Issuing Lender and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit;
provided that the total number of Issuing Lenders under this clause (a) shall
not exceed four (4) and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

“Issuing Lender’s Correspondent” means, with respect to any Issuing Lender, any
other financial institution designated by such Issuing Lender in writing to the
Administrative Agent to act as its correspondent hereunder with respect to the
issuance and payment of Alternative Currency Letters of Credit.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Initial Issuing Lenders, the amount set forth

 

17



--------------------------------------------------------------------------------

opposite the name of each such Initial Issuing Lender on Schedule 2.1 and
(b) for any other Issuing Lender becoming an Issuing Lender after the Closing
Date, such amount as separately agreed to in a written agreement between the
Borrower and such Issuing Lender (which such agreement shall be promptly
delivered to the Administrative Agent upon execution), in each case of clauses
(a) and (b) above, any such amount may be changed after the Closing Date in a
written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution); provided that the L/C Commitment with respect to any Person that
ceases to be an Issuing Lender for any reason pursuant to the terms hereof shall
be $0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) Twenty-Five Million Dollars ($25,000,000)
and (b) the Revolving Credit Commitment.

“Lender” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 5.13, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by the ICE
Benchmark Administration (“ICE”) (or the successor thereto if ICE is no longer
making such rate available) for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

 

18



--------------------------------------------------------------------------------

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate as set by the ICE (or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice as reasonably determined by the Administrative
Agent; provided that if such market practice is reasonably determined by the
Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

LIBOR Rate =

  

LIBOR

        1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Fee
Letters, and each other document, instrument, certificate and agreement executed
and delivered by the Credit Parties or any of their respective Subsidiaries in
favor of or provided to the Administrative Agent or any Secured Party in
connection with this Agreement or otherwise referred to herein or contemplated
hereby (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

 

19



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Marketable Securities” means, when used in connection with any Person, that
Person’s Investments, excluding Investments in real estate, that are (a) traded
on (i) a U.S. national securities exchange, (ii) on the comparable securities
exchanges located in London, England, Paris, France, Hong Kong, People’s
Republic of China, Tokyo, Japan and Frankfurt, Germany and (iii) any other
comparable non-U.S. exchange approved by the Administrative Agent (in
consultation with the Lenders), (b) reported through the National Association of
Securities Dealers Automated Quotation National Market System or comparable
non-U.S. established over-the-counter trading system approved by the
Administrative Agent (in consultation with the Lenders), (c) traded on a U.S.
commodities exchange or on a comparable non-U.S. commodities exchange approved
by the Administrative Agent (in consultation with the Lenders), or (d) regularly
traded on an over-the-counter basis and susceptible of obtaining bid offers and
prices by contacting the trading desks of at least three nationally recognized
securities or commodities trading companies, and in each case which are not (or
after exercise of immediately exercisable registration rights of such Person
would not be) subject to restrictions on transfer as a result of applicable
contract provisions, the provisions of the Securities Act, (or regulations
thereunder), or other Applicable Law.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the financial condition, operations, assets, business or
properties of the Borrower and its Material Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Credit Parties to punctually pay
or perform their obligations under any Loan Document, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Credit Party of any Loan Document to which it is a party.

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

“Material Non-TP Subsidiary” means a Material Subsidiary of the Borrower that is
not a Tax Preferred Subsidiary.

“Material Subsidiary” means a Subsidiary of the Borrower that holds total assets
(excluding intercompany Indebtedness owing from the Borrower or any of its
Subsidiaries) with a book value of more than $20,000,000; provided that the
Borrower may designate (in a writing delivered to the Administrative Agent) a
Subsidiary as a Material Subsidiary notwithstanding that such Subsidiary would
not otherwise constitute a Material Subsidiary; provided further that, solely
for purposes of Article IX, no Foreign Subsidiary that has become a Material
Subsidiary solely by virtue of exceeding the threshold in this definition shall
be deemed to be a Material Subsidiary for purposes of Article IX until the date
that is thirty (30) days (or such later date as may be approved by the
Administrative Agent in its sole discretion) after the delivery hereunder of the
financial statements and related Officer’s Compliance Certificate for the fiscal
quarter or Fiscal Year end in which such Foreign Subsidiary exceeded the total
asset threshold set forth in this definition.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

20



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition or
Insurance and Condemnation Event, the gross proceeds in cash or Cash Equivalents
received by any Credit Party or any of its Subsidiaries therefrom (including any
cash, Cash Equivalents, deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, as and when received) less the sum of (i) in the
case of a Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Disposition, the
amount of such excess shall constitute Net Cash Proceeds), (ii) in the case of a
Disposition, any reserve established in accordance with GAAP for (A) adjustment
in respect of the sale price of the property that is the subject of such
Disposition and (B) any liabilities associated with such property and retained
by such Credit Party or such Subsidiary after such Disposition, (iii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iv) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of that is pari passu to or senior in ranking to the
Liens on such asset created by the Loan Documents, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Debt Issuance, the gross cash proceeds received by any Credit
Party or any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount, or any offsetting other reserves) of any reserve described
in clause (a)(ii) above or if such liabilities have not been satisfied in cash
and such reserve is not reversed within one (1) year after such Disposition, the
amount of such reserve.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

21



--------------------------------------------------------------------------------

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Plan, other than a Multiemployer Plan, which is subject
to the provisions of Title IV of ERISA or Section 412 of the Code and which
(a) is maintained, funded or administered for the employees of any Credit Party
or any ERISA Affiliate or (b) has at any time within the preceding seven
(7) years been maintained, funded or administered for the employees of any
Credit Party or any current or former ERISA Affiliates.

 

22



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition of a Person (each, an “Acquired
Person”); provided that each of the following conditions is satisfied with
respect to such Acquisition:

(a) such Acquired Person is engaged primarily in the same or reasonably related
line(s) of business as the Borrower and its Material Subsidiaries, taken as a
whole;

(b) within the periods provided therein, the provisions of Section 8.12 are
satisfied with respect to such new Subsidiary to the extent applicable;

(c) such Acquisition is not opposed by the board of directors or equivalent
governing body of the Acquired Person;

(d) if the aggregate consideration paid or to be paid with respect to such
Acquisition equals or exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent prior written notice of such Acquisition, which notice
shall provide the Administrative Agent with a reasonably detailed description of
the proposed Acquisition;

(e) at the time of such Acquisition, no Default or Event of Default shall exist
and no Default or Event of Default would occur as a result thereof on a Pro
Forma Basis immediately after giving effect to such Acquisition;

(f) the Acquisition shall have been consummated in compliance in all material
respects with all Applicable Laws;

(g) after giving effect to the Acquisition and the purchase price to be paid in
connection therewith, Domestic Liquidity shall not be less than $50,000,000;

(h) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and detail reasonably satisfactory to the Administrative
Agent, (i) that the Borrower is in compliance on a Pro Forma Basis with each
covenant contained in Section 9.11 and (ii) that the Consolidated Total Leverage
Ratio calculated on a Pro Forma Basis shall be no greater than 2.50 to 1.00;

(i) the aggregate amount of consideration paid in any Fiscal Year with respect
to all Acquisitions made by Material Subsidiaries that are not Credit Parties or
of Acquired Persons that do not become Credit Parties shall not exceed
$50,000,000; and

(j) if the aggregate consideration paid or to be paid with respect to such
Acquisition equals or exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
all of the requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other Acquisition.

“Permitted Addbacks” means with respect to any fiscal period of the Borrower and
its Subsidiaries each of the following, in each case to the extent related to or
resulting from the Project Accelerate Acquisition, (a) restructuring charges
described in the Borrower’s public filings (whether in cash or non-cash),
(b) acquisition and integration costs, (c) retention bonuses assumed by the
seller in connection with the Project Accelerate Acquisition, (d) adjustments
for that portion of revenue that would have been recorded in the relevant
period, had the balance of deferred revenue (unearned income) recorded on the
closing balance sheet and before application of purchase accounting adjustments,
not

 

23



--------------------------------------------------------------------------------

been adjusted downward to fair value on the opening balance sheet in accordance
with GAAP purchase accounting rules and (e) non-cash charges related to the
devaluation of the Venezuelan currency. “Permitted Addbacks” for any twelve
consecutive fiscal month period shall not in any event exceed an aggregate
amount equal to (i) $105,000,000 for the period beginning on February 1, 2016
and ending on April 30, 2016, (ii) $135,000,000 for the period beginning on
May 1, 2016 and ending on July 31, 2016, (iii) $130,000,000 for the period
beginning on August 1, 2016 and ending on October 31, 2016, (iv) $80,000,000 for
the period beginning on November 1, 2016 and ending on January 31, 2017,
(v) $50,000,000 for the period beginning on February 1, 2017 and ending on
April 30, 2017 and (vi) $20,000,000 for the period beginning on May 1, 2017 and
ending on April 30, 2018.

“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.

“Permitted Encumbrances” means

(a) any Liens in existence on the Closing Date and described on Schedule 9.2,
and any renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness permitted pursuant to Section 9.1(b)); provided that
the scope of any such Lien shall not be increased, or otherwise expanded, to
cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

(b) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(c) Liens for taxes, fees, assessments or other governmental charges or levies
either not delinquent or being contested in good faith by appropriate
proceedings and for which the Borrower maintains adequate reserves;

(d) purchase money Liens, whether now existing or hereafter arising (including
those arising out of a Capital Lease Obligation or a Synthetic Lease) (i) on
equipment and software acquired or held by the Borrower incurred for financing
the acquisition of the equipment and software, or (ii) existing on equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the equipment and software;

(e) leases or subleases and licenses or sublicenses granted in the ordinary
course of business;

(f) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.1(j);

(g) Liens in favor of financial institutions arising in connection with the
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by, such
institutions;

(h) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens incurred in the ordinary course of business
for sums not overdue more than sixty (60) days;

(i) Liens (other than any Lien created by Section 4068 of ERISA and securing an
obligation of any employer or employers which is delinquent) incurred or
deposits or pledges made in the ordinary

 

24



--------------------------------------------------------------------------------

course of business in connection with worker’s compensation, unemployment
insurance and other types of social security, or to secure the performance of
bids, leases, customs, tenders, statutory obligations, surety and appeal bonds,
payment and performance bonds, return-of-money bonds and other similar
obligations (not incurred in connection with the borrowing of money or the
obtaining of advances or credits to finance the purchase price of property);

(j) easements, rights-of-way, restrictions, covenants, conditions and other
Liens incurred, licenses and sublicenses and other similar rights granted to
others in the ordinary course of business and not, individually or in the
aggregate, materially interfering with the ordinary conduct of the business of
the applicable Person;

(k) Liens which are incidental to the conduct of the Borrower’s business or the
ownership of its property and assets (including, without limitation, leases
entered into in the ordinary course of business) and which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially impair the ordinary conduct of the
business of the applicable Person;

(l) Liens securing Indebtedness incurred and used to finance insurance premiums,
provided that the property encumbered thereby shall be limited to the proceeds
of any such insurance policies;

(m) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

(n) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(o) Liens arising from UCC financing statement filings regarding Operating
Leases and consignments;

(p) Liens consisting of rights of set-off or bankers’ liens or amounts on
deposit, including, without limitation, in respect of Cash Management Agreements
and similar arrangements in the ordinary course of business, and Guarantees
thereof;

(q) Liens on cash deposits (and the accounts containing solely such cash
deposits) held by and in favor of other financial institutions arising from or
in connection with letters of credit or guarantees issued by such other
financial institutions on behalf of the Borrower and/or its Subsidiaries and
permitted by clause (j) of Permitted Indebtedness and Liens arising under
Applicable Law in favor of the issuers of such letters of credit on the
documentation presented under any such letters of credit;

(r) Liens on any Indebtedness permitted pursuant to clause (c) of Permitted
Indebtedness, so long as such Liens do not extend to assets not subject to such
Liens at the time of Acquisition (other than improvements thereon); and

(s) Liens securing obligations or liabilities (other than Indebtedness for
borrowed money) in an aggregate amount not to exceed $2,500,000 at any time
outstanding.

 

25



--------------------------------------------------------------------------------

“Permitted Indebtedness” means, without duplication:

(a) the Obligations;

(b) Indebtedness not to exceed $20,000,000 in the aggregate in any Fiscal Year
of the Borrower secured by a Lien permitted pursuant to clause (d) of the
definition of Permitted Encumbrances; provided such Indebtedness does not exceed
the cost of the equipment and related software financed with such Indebtedness;

(c) Indebtedness of a Material Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by the Borrower or a Material Subsidiary
pursuant to a Permitted Acquisition as a result of a merger or consolidation or
an Acquisition of the type described in clause (a) of such definition), so long
as such Indebtedness (i) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition, (ii) to the extent it is secured
by a Lien, does not, when aggregated with all other secured Indebtedness
acquired or assumed under this clause (c), exceed $20,000,000 in the aggregate
at any time outstanding, (iii) neither the Borrower nor any Subsidiary thereof
(other than such Material Subsidiary or any Person that such Material Subsidiary
merges with, or that acquires the assets of, such Material Subsidiary) and
(iv) in each case, shall have been repaid in full within six (6) months after
the date such Permitted Acquisition occurred (or up to an additional year
thereafter if during such extended period a prepayment of such Indebtedness
would require the payment of a prepayment penalty or other premium of more than
5% on the amount prepaid);

(d) Indebtedness owing under Cash Management Agreements incurred in the ordinary
course of business;

(e) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(f) Indebtedness owing under Hedge Agreements entered into (i) in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) in connection with an
accelerated share repurchase that is not otherwise prohibited hereunder;

(g) Indebtedness constituting Investments in the form of intercompany loans and
advances to the extent permitted by Section 9.3 and the definition of Permitted
Investments; provided that (i) with respect to any such Indebtedness arising
under and Investment owing from a Credit Party to a Non-Guarantor Subsidiary
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent and (ii) with respect to any
such Indebtedness owing from a Non-Guarantor Subsidiary to a Credit Party such
Indebtedness shall, if evidenced by a note, be pledged and delivered to the
Administrative Agent to the extent required by the Security Documents;

(h) Indebtedness of the Borrower owed to current and former directors, officers
and employees pursuant to deferred compensation, severance and retirement plans
and similar obligations, so long as such Indebtedness arises in the ordinary
course of business;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;

(j) (i) Indebtedness consisting of a Bank Guarantee to the extent a Letter of
Credit has been issued and is outstanding hereunder to support the Borrower or
its Subsidiary’s obligations (including any reimbursement obligations) in
respect of such Bank Guarantee and (ii) secured Indebtedness consisting of,
arising from or in connection with, letters of credit or guarantees issued by
other financial institutions on behalf of the Borrower and/or its Subsidiaries
in an aggregate amount not at any time exceeding $10,000,000; and

 

26



--------------------------------------------------------------------------------

(k) Indebtedness consisting of financing of company owned life insurance
premiums in the ordinary course of business in an aggregate amount not to exceed
$35,000,000 at any time outstanding; provided that such Indebtedness is
supported by the cash value of the underlying policies;

(l) Indebtedness arising from customary agreements providing for contingent
indemnification, adjustment of purchase price or similar obligations, or
guarantees of letters of credit, surety bonds or performance bonds securing any
obligations of any of the Credit Parties and their Subsidiaries pursuant to such
agreements, in any case incurred in connection with the disposition of any
business, assets or Equity Interests of any of the Credit Parties and their
Subsidiaries (other than guarantees of Indebtedness incurred, assumed or
acquired by any Person acquiring all or any portion of such business, assets or
Equity Interests of any of the Credit Parties and their Subsidiaries in
connection with such disposition) otherwise permitted hereunder; and

(m) Guarantees with respect to any of the foregoing (other than Indebtedness
permitted pursuant to subsection (c)); provided that if the Indebtedness being
Guaranteed is Subordinated Indebtedness then the Guarantee shall be subordinated
on the same basis.

“Permitted Investments” means, collectively, the following:

(a) Investments in cash and Cash Equivalents;

(b) Investments in Marketable Securities (including Marketable Securities held
in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans) made in the ordinary course of business and
otherwise in a manner substantially consistent with prior practices;

(c) Investments in Credit Parties;

(d) Investments by Material Subsidiaries that are not Credit Parties in other
Material Subsidiaries that are not Credit Parties;

(e) so long as no Default or Event of Default exists at the time of the making
thereof, other Investments in Subsidiaries that are not Credit Parties so long
as the aggregate amount of any such Investments does not exceed $15,000,000
during any Fiscal Year of the Borrower;

(f) Investments in an aggregate amount equal to the amount of compensation
deferred by directors, officers and employees of the Borrower pursuant to any
arrangement permitted under clause (h) of Permitted Indebtedness;

(g) Investments that constitute Permitted Acquisitions;

(h) Investments of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Investments exist at the time such Person becomes a
Subsidiary, (ii) neither Borrower nor any other Subsidiary of the Borrower
(other than such new Subsidiary) shall be obligated in respect of such
Investments, and (iii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;

(i) Investments consisting of the non-cash consideration received by the
Borrower or any Material Subsidiary in connection with any Disposition not
prohibited by this Agreement;

(j) Investments under Hedge Agreements permitted to be entered into in
accordance with this Agreement;

 

27



--------------------------------------------------------------------------------

(k) Investments representing retention loans made in the ordinary course of
business of the Borrower and its Material Subsidiaries; provided that the
aggregate principal amount of all such Investments constituting retention loans
shall not exceed the aggregate principal amount of retention loans approved by
the compensation committee of the Borrower;

(l) to the extent not otherwise permitted by the foregoing, Investments
consisting of the conversion of Indebtedness in the form of intercompany loans
and advances into Qualified Equity Interests, including the transfer of an
intercompany loan by a Credit Party to a non-Credit Party, in each case, to the
extent the underlying intercompany loans or advances arose (i) in the ordinary
course of business between the Borrower and any Subsidiary or between a
Subsidiary of the Borrower and another Subsidiary or (ii) in connection with a
Permitted Acquisition;

(m) other Investments in an aggregate amount not to exceed at any time
$2,500,000;

(n) to the extent constituting Investments, purchases of assets in the ordinary
course of business; Restricted Payments permitted pursuant to Section 9.5; and
Guarantees permitted pursuant to clause (l) of Permitted Indebtedness;

(o) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(p) to the extent constituting Investments, prepaid expenses or leases, workers’
compensation, utility, performance and other similar deposits provided to third
parties in the ordinary course of business; and

(q) Permitted Restructurings.

For purposes of determining the amount of any Investment outstanding for
purposes of this definition and Section 9.3, such amount shall be deemed to be
the amount of such Investment when made, purchased or acquired (without
adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested).

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Borrower are
converted, restructured or reorganized, whether by (a) transfer,
(b) acquisition, (c) contribution, (d) merger, (e) consolidation, (f) voluntary
dissolution, (g) liquidation, (h) recapitalization, (i) change in identity,
form, or place of organization, or (j) otherwise, in each case the result of
which may cause a direct or indirect sale, assignment or transfer of Equity
Interests and/or other assets between and among the Borrower and/or various
Subsidiaries of the Borrower; provided that (i) immediately prior to or after
giving effect to any such transaction or series of transactions, no Default or
Event of Default shall have occurred and be continuing, (ii) immediately after
giving effect to any such transaction or series of transactions, there shall be
no material reduction in Domestic Liquidity; (iii) immediately after giving
effect such transactions or series of transactions, Domestic Liquidity shall not
be less than $50,000,000; (iv) in any Fiscal Year, after giving effect to all
such transactions or series of transactions in such Fiscal Year, the aggregate
book value of the total assets of the Credit Parties, taken as a whole (other
than assets of a Credit Party consisting of the book value of Equity Interests
issued by a Subsidiary that is not a Credit Party and Excluded Assets), shall
not be reduced by more than 10% of the book value of the total assets of the
Credit Parties, taken as whole (other than assets of a Credit Party consisting
of the book value of Equity Interests issued by a Subsidiary that is

 

28



--------------------------------------------------------------------------------

not a Credit Party and Excluded Assets), as of the immediately preceding Fiscal
Year end; (v) the following shall be true and correct of each such transaction
or series of transactions: (A) in the good faith determination of the Borrower,
such transaction or series of transactions is not materially disadvantageous to
Administrative Agent and the Lenders and (B) such transaction or series of
transactions will result in a factually supportable and reasonably identifiable
tax benefit to the Borrower and its Subsidiaries during the term of the Credit
Facility; (vi) not less than ten (10) Business Days prior to any such
transaction or series of transactions (or such later date as may be approved by
the Administrative Agent in its sole discretion) (other than any transaction or
series of transactions that involves the transfer solely of assets that are
assets of a Credit Party consisting of Equity Interests issued by a Subsidiary
that is not a Credit Party and/or Excluded Assets), the Borrower shall deliver
to the Administrative Agent written notice, which such notice shall include the
Borrower’s good faith estimate the aggregate book value of the total assets of
the Credit Parties, taken as a whole (other than assets of a Credit Party
consisting of the book value of Equity Interests issued by a Subsidiary that is
not a Credit Party and Excluded Assets) that are to be transferred in such
transaction or series of transactions; and (vii) unless waived by the
Administrative Agent, in the case of any such transaction or series of
transactions that involves the transfer of assets (other than assets of a Credit
Party consisting of Equity Interests issued by a Subsidiary that is not a Credit
Party and Excluded Assets) owned by a Credit Party with a book value in excess
of $2,000,000, the Borrower shall deliver to the Administrative Agent not less
than ten (10) Business Days prior to any such transaction or series of
transactions (or such later date as may be approved by the Administrative Agent
in its sole discretion), the following, in each case in form and detail
reasonably satisfactory to the Administrative Agent: (A) a written description
of the restructuring steps (including the pre and post restructuring
organization chart) to such transaction or series of transactions, and (B) a
certification of a Responsible Officer certifying that all of the requirements
set forth in clause (v) above have been satisfied as of the date of consummation
of such transaction or series of transactions. For the avoidance of doubt, the
calculation of any reduction in total assets in any Fiscal Year that is
described in clause (iv) above shall be determined after giving effect to the
receipt by the Credit Parties of any assets (other than assets of a Credit Party
consisting of the book value of Equity Interests issued by a Subsidiary that is
not a Credit Party and Excluded Assets) in any such transactions or series of
transactions during the applicable Fiscal Year.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning assigned thereto in Section 7.8.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate at its
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

29



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating Consolidated Adjusted
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement and:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b) in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Project Accelerate Acquisition” has the meaning assigned thereto in the
definition of “Consolidated Adjusted EBITDA”.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders; provided, that if there are at least two (2) but not more than three
(3) Non-Defaulting Lenders at such time, then Required Lenders must include at
least two (2) such Non-Defaulting Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of

 

30



--------------------------------------------------------------------------------

Revolving Credit Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit under the Revolving Credit Facility; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit
under the Revolving Credit Facility, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders; provided further that if there are at least
two (2) but not more than three (3) Revolving Credit Lenders that are
Non-Defaulting Lenders at such time, then Required Revolving Credit Lenders must
include at least two (2) such Non-Defaulting Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.5.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) the date that is two (2) Business Days prior to each date of
issuance or extension of a Letter of Credit denominated in an Alternative
Currency, (b) the date that is two (2) Business Days prior to each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by an Issuing Lender under any Letter of Credit denominated in an
Alternative Currency, and (d) such additional dates as the Administrative Agent
or the applicable L/C Issuer shall determine or the Required Revolving Credit
Lenders shall require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $125,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 2.1.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 2.1.

 

31



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and the Dollar Amount of such Revolving Credit Lender’s
participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) June 15,
2021, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding Dollar Amount thereof on such date after giving
effect to any Extensions of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) the Dollar Amount of any Letter of Credit then outstanding or
(c) any Swingline Loan then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

32



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Security Agreement” means the security agreement of even date herewith executed
by the Credit Parties in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, which shall be in form and substance acceptable
to the Administrative Agent.

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of $2,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

 

33



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Non-TP Subsidiaries of the Borrower in existence on the Closing Date or which
become a party to the Guaranty Agreement pursuant to Section 8.12.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Preferred Subsidiary” means (a) a Subsidiary of the Borrower that is a
controlled foreign corporation (within the meaning of Section 957(a) of the
Code), (b) any Subsidiary that is owned directly or indirectly by an entity
described in clause (a) of this definition, (c) any Subsidiary of the Borrower
substantially all of the assets of which consist, directly or indirectly, of
(i) Equity Interests or other securities of one or more entities described in
clause (a) of this definition (or are treated as consisting of such assets for
U.S. federal income tax purposes) and/or (ii) any Indebtedness or accounts
receivable owed by any entity described in clause (a) of this definition or
treated as owed by any such entity for U.S.

 

34



--------------------------------------------------------------------------------

federal income tax purposes (any such Indebtedness or accounts receivable, “CFC
Debt”) and (d) a Foreign Subsidiary of Borrower which is treated as a
disregarded entity or partnership for United States tax purposes pursuant to the
entity classification rules under Section 7701 of the Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 (in the case of the Initial Term Loan) or the Register (in the
case of any Incremental Term Loan), as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Term Loan Lenders on the Closing Date shall be
$275,000,000. The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on
Schedule 2.1.

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) June 15, 2021, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 2.1.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$20,000,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment

 

35



--------------------------------------------------------------------------------

as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Trade Date” has the meaning assigned thereto in Section 12.9(b)(i)(B).

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment on the Closing Date of the fees and
expenses incurred in connection with the foregoing and the Credit Facility.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

36



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

37



--------------------------------------------------------------------------------

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act, the UCC, the Investment Company Act, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Amount that is equal to the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the Letter of Credit Application therefor (at the time specified
therefor in such applicable Letter of Credit or Letter of Credit Application and
as such amount may be reduced by (a) any permanent reduction of such Letter of
Credit or (b) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit).

SECTION 1.9 Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount of
any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.4(d) and 9.5, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Adjusted EBITDA in the most recent
annual financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 8.1(a). Notwithstanding the foregoing, for purposes of
determining compliance with Sections 9.1, 9.2 and 9.3, with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no breach
of any basket contained in such sections shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

38



--------------------------------------------------------------------------------

SECTION 1.11 Currency Equivalents.

(a) For purposes hereof, the applicable outstanding amount of Letters of Credit
and L/C Obligations (including, without limitation, all Alternative Currency
Letters of Credit) shall be deemed to refer to the Dollar Amount thereof.

(b) All Loans made under this Agreement, including, without limitation, Loans
made to refund drawings made under Alternative Currency Letters of Credit, shall
be made only in Dollars.

(c) Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount amount as so
determined by the Administrative Agent or the applicable Issuing Lender, as
applicable.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans in Dollars to the Borrower from time to
time from the Closing Date to, but not including, the Revolving Credit Maturity
Date; provided, that (i) after giving effect to any amount requested, the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (ii) the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested) shall not exceed the Swingline
Commitment.

(b) Refunding.

(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day

 

39



--------------------------------------------------------------------------------

request each Revolving Credit Lender to make, and each Revolving Credit Lender
hereby agrees to make, a Revolving Credit Loan as a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the aggregate amount of the Swingline Loans outstanding on the date of such
notice, to repay the Swingline Lender. Each Revolving Credit Lender shall make
the amount of such Revolving Credit Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans. No Revolving Credit Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Revolving Credit Lender’s failure to fund its
Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand, and in any event
on the Revolving Credit Maturity Date, in immediately available funds the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower irrevocably
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.

(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to such
Revolving Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Swingline Loans then outstanding. Each Revolving Credit
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

40



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent, for the account of the Swingline Lender, any amount required to be paid
by such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i) or 2.2(b)(iii), as
applicable, the Swingline Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Federal Funds Rate,
plus any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan or
Swingline Participation Amount, as the case may be. A certificate of the
Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

41



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to the Dollar Amount of such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).

(ii) If at any time (as determined by the Administrative Agent pursuant to this
Section 2.4(b)(ii)) and for any reason, based upon the Dollar Amount of all
outstanding Revolving Credit Loans and L/C Obligations, (a) the outstanding
amount of all L/C Obligations exceeds the lesser of (i) the Revolving Credit
Commitment less the sum of the aggregate principal amount of all outstanding
Revolving Credit Loans and Swingline Loans and (ii) the L/C Sublimit then the
Borrower shall either (A) repay Revolving Credit Loans in an amount equal to
such excess (to the extent such repayment will eliminate such excess) or
(B) make a payment of Cash Collateral into a Cash Collateral account opened by
the Administrative Agent for the benefit of the applicable Issuing Lender and
the Revolving Credit Lenders in an amount equal to the Dollar Amount of such
excess (such Cash Collateral to be applied in accordance with
Section 10.2(b)). The Borrower’s compliance with this Section 2.4(b)(ii) shall
be tested from time to time by the Administrative Agent at its sole discretion,
but in any event shall be tested on each Revaluation Date. Each such repayment
pursuant to this Section 2.4(b)(ii) shall be accompanied by any amount required
to be paid pursuant to Sections 5.8(c) and 5.9.

 

42



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 11:00 a.m. (i) on the same Business Day as each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any repayment of all of the
Credit Facility with the proceeds of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such incurrence or
occurrence of such other identifiable event or condition and may be revoked by
the Borrower in the event such contingency is not met (provided that the failure
of such contingency shall not relieve the Borrower from its obligations in
respect thereof under Section 5.9).

(d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable (subject to
the last sentence of this Section 2.5(a)) written notice to the Administrative
Agent, to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any reduction
of the Revolving Credit Commitment shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Revolving Credit
Commitment Percentage. All Commitment Fees accrued until the effective date of
any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination. Notwithstanding the foregoing, any notice to
reduce the Revolving Credit Commitment delivered in

 

43



--------------------------------------------------------------------------------

connection with any repayment of all of the Credit Facility with the proceeds of
any incurrence of Indebtedness or the occurrence of some other identifiable
event or condition, may be, if expressly so stated to be, contingent upon the
consummation of such incurrence or occurrence of such identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9).

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to the Dollar Amount of such
excess. Such Cash Collateral shall be applied in accordance with
Section 10.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Facility.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
Dollar Amount not to exceed its L/C Commitment for the account of the Borrower
or, subject to Section 3.10, any Subsidiary thereof, Letters of Credit may be
issued on any Business Day from the Closing Date to, but not including the
thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Sublimit or (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be denominated in Permitted
Currency in a minimum Dollar Amount of $50,000 (or such lesser Dollar Amount as
agreed to by the applicable Issuing Lender and the Administrative Agent),
(ii) except in the case of an Evergreen Letter of Credit, expire on a date no
more than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit (or such later date as may be acceptable to the Administrative
Agent and the applicable Issuing Lender in their sole discretion), which date
shall be no later than the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date and (iii) be subject to the ISP98 as set forth in the
Letter of Credit Application or as determined by the applicable Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental

 

44



--------------------------------------------------------------------------------

Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which such Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to such Issuing Lender as of the Closing Date and that such
Issuing Lender in good faith deems material to it, or (B) the conditions set
forth in Section 6.2 are not satisfied, or (C) the beneficiary of such Letter of
Credit is a Sanctioned Person or (D) such Issuing Lender does not, as of the
issuance or extension date of such requested Letter of Credit, issue Letters of
Credit in the requested Permitted Currency. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request (which information shall
include the Permitted Currency in which such Letter of Credit shall be
denominated). Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall, process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than (a) three (3) Business Days after its
receipt of the Letter of Credit Application therefor for a Letter of Credit to
be denominated in Dollars and (b) four (4) Business Days with respect to an
Alternative Currency Letter of Credit and in each case together with all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit (reflected as
the Dollar Amount thereof) times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages.

 

45



--------------------------------------------------------------------------------

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender
(reflected as the Dollar Amount thereof) as set forth in the applicable Fee
Letter executed by such Issuing Lender. Such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
applicable Issuing Lender. For the avoidance of doubt, such issuance fee shall
be applicable to and paid upon each of the Existing Letters of Credit.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

(d) Payments in Dollars. The commissions, fees, charges, costs and expenses
payable pursuant to this Section 3.3 shall be payable in Dollars.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Amount of
such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount (including such Issuing Lender’s calculation of the Dollar
Amount thereof) and the Administrative Agent shall notify each L/C Participant
(with a copy to the applicable Issuing Lender) of the amount and due date of
such required payment and such L/C Participant shall pay to the Administrative
Agent (which, in turn shall pay such Issuing Lender) the amount specified on the
applicable due date. If any such amount is paid to such Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. A certificate of such
Issuing Lender with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. With respect to payment to such
Issuing Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.

 

46



--------------------------------------------------------------------------------

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(e) All payments made by any L/C Participant under this Section 3.4 shall be
made in Dollars (based upon the Dollar Amount of the applicable payment);
provided that the Borrower shall be liable for any currency exchange loss
pursuant to the terms of Section 5.8(c).

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and the Dollar Amount of a draft paid by it under any Letter of
Credit for the Dollar Amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment (including, without limitation, any and all costs, fees and other
expenses incurred by such Issuing Lender in effecting the payment of any
Alternative Currency Letter of Credit). Unless the Borrower shall immediately
notify such Issuing Lender that the Borrower intends to reimburse such Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the Dollar Amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment (including, without
limitation, any and all costs, fees and other expenses incurred by such Issuing
Lender in effecting the payment of any Alternative Currency Letter of Credit),
and the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such Dollar Amount, the proceeds of which shall be applied to
reimburse such Issuing Lender for the Dollar Amount of the related drawing and
such fees and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the Dollar
Amount of such drawing is not fully refunded through

 

47



--------------------------------------------------------------------------------

a Base Rate Loan as provided above, the unreimbursed amount of such drawing
shall bear interest at the rate which would be payable on any outstanding Base
Rate Loans which were then overdue from the date such Dollar Amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of (i) any setoff, counterclaim or defense to payment which the Borrower may
have or have had against the applicable Issuing Lender or any beneficiary of a
Letter of Credit or any other Person and (ii) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Borrower or any Subsidiary or in the relevant currency markets generally.
The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Resignation of Issuing Lenders.

(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).

(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4). Without limiting the foregoing,
upon the resignation of a Lender as an Issuing Lender hereunder, the Borrower
may, or at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.

 

48



--------------------------------------------------------------------------------

SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b),
(c) or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, the applicable Permitted Currency thereof, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such
Issuing Lender) with respect to each Letter of Credit issued by such Issuing
Lender that is outstanding hereunder. In addition, each Issuing Lender shall
provide notice to the Administrative Agent of its L/C Commitment, or any change
thereto, promptly upon it becoming an Issuing Lender or making any change to its
L/C Commitment. No failure on the part of any Issuing Lender to provide such
information pursuant to this Section 3.9 shall limit the obligations of the
Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations hereunder.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.11 Evergreen Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, any Issuing Lender may, in its
discretion, agree to issue an Evergreen Letter of Credit that has automatic
extension provisions; provided that any such Evergreen Letter of Credit must
(a) permit the applicable Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof and
(b) after giving effect to any extension not expire later the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date. The Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date; provided, however, that the applicable
Issuing Lender shall not permit any such extension if (A) it has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of this Article III or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the date upon which it is permitted to decline
such extension (1) from the Administrative Agent that the Required Revolving
Credit Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 6.2 is not then
satisfied, and in each such case directing the applicable Issuing Lender not to
permit such extension.

 

49



--------------------------------------------------------------------------------

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date. Notwithstanding the foregoing, if the total
Term Loan Commitment as of the Closing Date is not drawn on the Closing Date,
the undrawn amount shall automatically be cancelled.

SECTION 4.2 Procedure for Advance of Term Loan.

(a) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.

SECTION 4.3 Repayment of Term Loans.

(a) Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December
commencing September 30, 2016 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

 

PAYMENT DATE

   PRINCIPAL INSTALLMENT  

September 30, 2016

   $ 5,156,250   

December 31, 2016

   $ 5,156,250   

March 31, 2017

   $ 5,156,250   

June 30, 2017

   $ 5,156,250   

September 30, 2017

   $ 5,156,250   

December 31, 2017

   $ 5,156,250   

March 31, 2018

   $ 5,156,250   

June 30, 2018

   $ 5,156,250   

September 30, 2018

   $ 6,875,000   

December 31, 2018

   $ 6,875,000   

March 31, 2019

   $ 6,875,000   

June 30, 2019

   $ 6,875,000   

September 30, 2019

   $ 6,875,000   

December 31, 2019

   $ 6,875,000   

March 31, 2020

   $ 6,875,000   

June 30, 2020

   $ 6,875,000   

September 30, 2020

   $ 6,875,000   

December 31, 2020

   $ 6,875,000   

March 31, 2021

   $ 6,875,000   

Term Loan

Maturity Date

     Remaining Outstanding Principal Balance   

 

50



--------------------------------------------------------------------------------

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.13.

SECTION 4.4 Prepayments of Term Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of repayment, whether the repayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each and whether the repayment is of the Initial Term Loan,
an Incremental Term Loan or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
or at least $5,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to LIBOR Rate Loans and shall be applied as directed by the Borrower to
the outstanding principal installments of the Initial Term Loan and, if
applicable, any Incremental Term Loans as directed by the Borrower. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any other incurrence of Indebtedness or the occurrence of some
other identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met; provided that the delay or failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9.

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (iv) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
not otherwise permitted pursuant to Section 9.1. Such prepayment shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

 

51



--------------------------------------------------------------------------------

(ii) Dispositions and Insurance and Condemnation Events. The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(iv) below, and subject to clause (vii) below, in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from (A) any Disposition
permitted pursuant to Section 9.4(d)(vi) or any Disposition that is not
expressly permitted hereunder or (B) any Insurance and Condemnation Event, to
the extent that (and only to the extent of the excess over) the aggregate amount
of such Net Cash Proceeds, in the case of each of clauses (A) and (B),
respectively, exceed $2,000,000 during any Fiscal Year. Such prepayments shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds; provided that, so long as no Default or Event of Default has occurred
and is continuing, no prepayment shall be required under this Section 4.4(b)(ii)
with respect to such portion of such Net Cash Proceeds that the Borrower shall
have, on or prior to such date given written notice to the Administrative Agent
of its intent to reinvest in accordance with Section 4.4(b)(iii).

(iii) Reinvestment Option. With respect to any Net Cash Proceeds received with
respect to any Disposition or any Insurance and Condemnation Event by any Credit
Party or any Subsidiary thereof (in each case, to the extent not excluded
pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the Credit
Parties or their Subsidiaries may reinvest all or any portion of an amount equal
to such Net Cash Proceeds in assets used or useful for the business of the
Credit Parties and their Subsidiaries within 360 days following receipt of such
Net Cash Proceeds; provided that if any such Net Cash Proceeds are no longer
intended to be, or cannot be, so reinvested at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within three (3) Business Days after the applicable Credit
Party reasonably determines that such Net Cash Proceeds are no longer intended
to be or cannot be so reinvested to the prepayment of the Loans as set forth in
this Section 4.4(b); provided further that any Net Cash Proceeds relating to
Collateral shall be reinvested in assets constituting Collateral. Pending the
final application of any such Net Cash Proceeds, the applicable Credit Party may
invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by this Agreement.

(iv) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) and (ii) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders. Each prepayment of the Loans under this Section shall be applied as
follows: first, ratably between the Initial Term Loans and (unless otherwise
agreed by the applicable Incremental Lenders) any Incremental Term Loans to
reduce on a pro rata basis the remaining scheduled principal installments of the
Initial Term Loans and as determined by the Borrower and the applicable
Incremental Lenders to reduce the remaining scheduled principal installments of
any Incremental Term Loans pursuant to Section 4.3 and (ii) second, to the
extent of any excess, to repay the Revolving Credit Loans pursuant to
Section 2.4(d), without a corresponding reduction in the Revolving Credit
Commitment.

(v) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of

 

52



--------------------------------------------------------------------------------

such Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of such Term Loans in
accordance with this Section 4.4(b). Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

(vi) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.

(vii) Certain Exceptions for Foreign Subsidiaries. Notwithstanding the
provisions of clause (ii) of this Section 4.4(b), (A) to the extent, but only to
the extent, that any of or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event pursuant to clause (ii) of
this Section 4.4(b) (each, a “Foreign Asset Disposition”) or the Net Cash
Proceeds of any Insurance and Condemnation Event from a Foreign Subsidiary
giving rise to a prepayment event pursuant to clause (ii) of this Section 4.4(b)
(each, a “Foreign Insurance and Condemnation Event”) are prohibited or delayed
by applicable local law from being distributed an amount equal to the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in clause (ii) of this Section 4.4(b) as
applicable so long, but only so long, as the applicable local law will not
permit such distribution (the Borrower hereby agreeing to cause its Subsidiaries
(including, without limitation, the applicable Foreign Subsidiary) to promptly
take all commercially reasonable actions required by, or available, under the
applicable local law to permit such distribution), and once such distribution of
any of such affected Net Cash Proceeds is permitted under the applicable local
law, subject to clause (B) of this Section 4.4(b)(vii), an amount equal to such
Net Cash Proceeds will be promptly applied (net of additional taxes payable or
reserved against as a result of the distribution thereof, assuming such
distribution was made (taking into account any foreign tax credit or benefit
that would be actually recognized in connection with such distribution assuming
such distribution was made)) to the repayment of the Term Loans pursuant to this
Section 4.4(b) and (B) to the extent that the inclusion of any Foreign Asset
Disposition or any Foreign Insurance and Condemnation Event in the calculation
of Net Cash Proceeds or the repatriation of such Net Cash Proceeds would have a
material adverse tax cost consequence to the Borrower or any of its Subsidiaries
as reasonably determined by Borrower in good faith (taking into account any
foreign tax credit or benefit received in connection with any such repatriation)
with respect to such Net Cash Proceeds, the Borrower will not be required to
repay Terms Loans by an amount equal to such Net Cash Proceeds so affected until
such time as the Borrower and its Subsidiaries would be permitted to repatriate
such amount or otherwise include such amount in Net Cash Proceeds without
incurring such material adverse tax consequences (at which time the Borrower
shall prepay the Loans by an amount equal to such amount). Any portion of such
Net Cash Proceeds so affected under this clause (vii) will nevertheless be taken
into account in measuring the threshold set forth in clause (ii) of this
Section 4.4(b).

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the

 

53



--------------------------------------------------------------------------------

Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.

(b) Default Rate. Subject to Section 10.3, (i) automatically upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a) or (g),
or (ii) at the election of the Required Lenders (or the Administrative Agent at
the direction of the Required Lenders), upon the occurrence and during the
continuance of any other Event of Default, (A) the Borrower shall no longer have
the option to request LIBOR Rate Loans, Swingline Loans or Letters of Credit,
(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2016; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months at the end of each three (3) month
interval during such Interest Period. All computations of interest for Base Rate
Loans when the Base Rate is determined by the Prime Rate shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest provided hereunder shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any

 

54



--------------------------------------------------------------------------------

outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2016 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Other Fees. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 5.4 Manner of Payment. Except with respect to an Alternative Currency
Letter of Credit, each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any setoff, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m.

 

55



--------------------------------------------------------------------------------

on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. Each
payment by the Borrower on account of any Alternative Currency Letter of Credit
(including the Reimbursement Obligation with respect to any Alternative Currency
Letter of Credit) shall be made in Dollars not later than 1:00 p.m. (the time of
the applicable Issuing Lender’s Correspondent) on the date specified for payment
under this Agreement to the Administrative Agent’s account with the applicable
Issuing Lender’s Correspondent for the account of the applicable Issuing Lender
in immediately available funds, and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. (the time of the applicable Issuing Lender’s Correspondent) on
such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. (the time
of the applicable Issuing Lender’s Correspondent) shall be deemed to have been
made on the next succeeding Business Day for all purposes. Subject to the
definition of Interest Period, if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment. Notwithstanding the foregoing, if there exists a Defaulting Lender each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

56



--------------------------------------------------------------------------------

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate

 

57



--------------------------------------------------------------------------------

determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c) Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section, Section 5.11(e), Section 12.3(c) or
Section 12.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Commitment Percentage of any
Loan requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

58



--------------------------------------------------------------------------------

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

(c) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from any Issuing Lender or L/C Participant, pay to such Issuing Lender or
L/C Participant, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Lender or L/C Participant, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Lender or
L/C Participant, (iii) any interest or any other return foregone by such Issuing
Lender or L/C Participant as a result of the introduction of, change over to or
operation of the euro and (iv) any currency exchange loss, in each case that
such Issuing Lender or L/C Participant sustains as a result of the Borrower’s or
any L/C Participant’s repayment in Dollars of any Alternative Currency Letter of
Credit. A certificate of such Issuing Lender or L/C Participant setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender or such L/C Participant shall be
conclusively presumed to be correct save for manifest error.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

 

59



--------------------------------------------------------------------------------

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the applicable Issuing Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient, the
Borrower shall promptly pay to any such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

60



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of

 

61



--------------------------------------------------------------------------------

Section 12.9(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

62



--------------------------------------------------------------------------------

reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the

 

63



--------------------------------------------------------------------------------

Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds and Credits. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund or credit
of any Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. For purposes of
this paragraph (h), “credit” is intended to include only credits against future
Taxes that are in lieu of cash refunds. “Credit” is not intended to include
foreign tax credits or similar income tax credits.

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires any Credit Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

64



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if any Credit Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c) Selection of Lending Office. Subject to Section 5.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

SECTION 5.13 Incremental Loans.

(a) At any time following the Closing Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of:

(i) one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term

 

65



--------------------------------------------------------------------------------

loans, including a borrowing of an additional term loan the principal amount of
which will be added to the outstanding principal amount of the existing tranche
of Term Loans with the latest maturity date (any such additional term loan, an
“Incremental Term Loan”); or

(ii) one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans”);

provided that (1) the total aggregate initial principal amount (as of the date
of incurrence thereof) of such requested Incremental Loan Commitments shall not
exceed the Incremental Facilities Limit and (2) the total aggregate amount for
each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall not be less than a minimum principal amount of $25,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent (or such earlier date as may be
approved by the Administrative Agent). The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment or any portion thereof. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that each of the following conditions has been satisfied or waived as
of such Increased Amount Date:

(A) no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.11 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment and the Revolving
Credit Commitment being deemed to be fully funded) and (z) any Permitted
Acquisition, refinancing of Indebtedness or other event giving rise to a pro
forma adjustment consummated in connection therewith;

(C) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and permitted dividends, distributions, redemptions and
repurchases of Equity Interests);

(D) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

 

66



--------------------------------------------------------------------------------

(E) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Borrower, but will not in any event have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Initial Term Loan or a maturity date earlier than the Term Loan
Maturity Date;

(y) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;
and

(z) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower;

(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans;

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(F) (1) any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders

 

67



--------------------------------------------------------------------------------

under the Term Loan Facility and (unless otherwise agreed by the applicable
Incremental Lenders) each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the Initial Term Loan (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the Initial Term Loan and the Incremental Term Loans); and

(2) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(G) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(H) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan
Commitment), as may be reasonably requested by Administrative Agent in
connection with any such transaction.

(b) (i) The Incremental Term Loans shall be deemed to be Term Loans; provided
that any such Incremental Term Loan that is not added to the outstanding
principal balance of a pre-existing Term Loan shall be designated as a separate
tranche of Term Loans for all purposes of this Agreement.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c) (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative

 

68



--------------------------------------------------------------------------------

Agent), the Borrower shall Cash Collateralize the Fronting Exposure of such
Issuing Lender and/or the Swingline Lender, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 5.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount in Dollars not
less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Liens permitted under clause (b) of the
definition of Permitted Encumbrances), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by

 

69



--------------------------------------------------------------------------------

the Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lenders
or the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.14;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

 

70



--------------------------------------------------------------------------------

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 12.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

71



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. Subject to
Section 8.17, the obligation of the Lenders to close this Agreement and to make
the initial Loans or issue or participate in the initial Letter of Credit, if
any, is subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents and the Guaranty Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) each of the conditions set forth in Section 6.2
have been satisfied as of the Closing Date and (B) since April 30, 2015, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdiction certifying that such Credit Party has filed all required tax
returns and owes no delinquent taxes.

(iv) Opinions of Counsel. Customary opinions of counsel to the Credit Parties
(including, without limitation, opinions of special counsel and local counsel as
may be reasonably requested by the Administrative Agent) addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

 

72



--------------------------------------------------------------------------------

(c) Personal Property Collateral.

(i) Filings and Recordings. Subject to the express limitations set forth in the
Security Documents, the Administrative Agent shall have received all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Encumbrances).

(ii) Pledged Collateral. Subject to the express limitations set forth in the
Security Documents, the Administrative Agent shall have received (A) original
stock certificates or other certificates evidencing the certificated Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Security Documents together with an undated allonge for each such promissory
note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Encumbrances).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.

(v) Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Credit Parties for all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral, in each case
in proper form for filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable.

(vi) Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
any deposit account and securities account control agreements).

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in

 

73



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement and the other
Loan Documents and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to have a
Material Adverse Effect on any of the Credit Parties or restrain, prevent or
impose any material adverse conditions on the transactions contemplated by this
Agreement or the other Loan Documents or that could seek or threaten any of the
foregoing.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which could reasonably be expected to have a Material Adverse
Effect.

(e) Financial Matters.

(i) Financial Statements. The Arrangers shall have received, in form and
substance reasonably satisfactory to the Arrangers, (A) the audited Consolidated
balance sheet of the Borrower and its Subsidiaries for the Fiscal Year ended as
of April 30, 2015 and the related audited statements of income, comprehensive
income, stockholders’ equity and cash flows for the Fiscal Year then ended and
(B) the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries for each fiscal quarter thereafter (other than the fiscal quarter
ended April 30, 2016) and related unaudited interim statements of income and
cash flows.

(ii) Pro Forma Financial Statements. The Administrative Agent shall have
received pro forma Consolidated financial statements for the Borrower and its
Subsidiaries for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available calculated on a Pro
Forma Basis after giving effect to the Transactions (in a manner reasonably
acceptable to the Arrangers).

(iii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a quarterly basis for the first
year following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be inconsistent with any
financial information or projections previously delivered to the Administrative
Agent.

(iv) Financial Condition/Solvency Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of the Borrower, that (A) after giving effect to the Transactions, the
Credit Parties and their Subsidiaries, on a Consolidated basis, are Solvent,
(B) attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the Closing Leverage Ratio, and
(C) the financial projections previously delivered to the Administrative Agent
represent the good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries.

(v) Closing Leverage Ratio. The Arrangers will be reasonably satisfied that the
Consolidated Leverage Ratio of the Borrower and its Subsidiaries as of the
Closing Date (calculated on a Pro Forma Basis after giving effect to the
Transactions) will not exceed 3.00 to 1.00 (the “Closing Leverage Ratio”).

 

74



--------------------------------------------------------------------------------

(vi) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including,
without limitation, all Other Taxes, fees and other charges in connection with
the execution, delivery, recording, filing and registration of any of the Loan
Documents.

(f) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 9.1) shall have been repaid
in full on the Closing Date, or shall be repaid in full substantially
simultaneously with the making of the Loans made on the Closing Date, all
commitments (if any) in respect thereof shall have been terminated and all
guarantees therefor and security therefor shall be released, and, to the extent
requested, the Administrative Agent shall have received pay-off letters in form
and substance satisfactory to it evidencing such repayment, termination and
release.

(iii) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent at least one
(1) Business Day prior to the Closing Date in order to comply with requirements
of any Anti-Money Laundering Laws, including, without limitation, the PATRIOT
Act and any applicable “know your customer” rules and regulations prior to the
Closing Date.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, as are
customary for transactions of the type contemplated by this Agreement.

Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

75



--------------------------------------------------------------------------------

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.3(a), Section 3.2 or Section 4.2, as applicable.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(e) Alternative Currency Letters of Credit. In the case of an Alternative
Currency Letter of Credit, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
applicable Issuing Lender or the Administrative Agent would make it
impracticable for such Alternative Currency Letter of Credit to be denominated
in the relevant Alternative Currency.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1 Organization and Legal Status. The Borrower is a corporation, duly
organized and existing and in good standing under the laws of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could

 

76



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect. Each Material
Subsidiary is a corporation, limited liability company or other business
organization, duly organized and existing, or duly formed and existing (as
applicable), and (to the extent applicable in the corresponding jurisdiction of
organization) in good standing under the laws of its jurisdiction of
organization or formation, and is qualified or licensed to do business (and is
in good standing as a foreign organization, if applicable) in all jurisdictions
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could reasonably be expected to result in a
Material Adverse Effect. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.

SECTION 7.2 Capital Structure. As of the Closing Date, each Credit Party and
each Subsidiary of each Credit Party and the jurisdictions in which each Credit
Party and each direct Subsidiary of a Credit Party are organized are listed on
Schedule 7.2. As of the Closing Date, the capitalization of each Credit Party
(other than the Borrower) and each direct Subsidiary of a Credit Party consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and (to the extent applicable)
nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 7.2.

SECTION 7.3 Organizational Power or Authority; Enforceability. Each Credit Party
has the right and power to execute, deliver and perform this Agreement and each
of the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of the Borrower or the Credit Party that executes the same,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
equitable principles generally affecting creditors’ rights.

SECTION 7.4 No Conflict with Laws or Material Agreements; Compliance with Laws.
The execution, delivery and performance by the Borrower or any Material Non-TP
Subsidiary of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to the Borrower or any Material
Non-TP Subsidiary where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(b) contravene any provision of the articles of incorporation or by-laws (or
equivalent) of the Borrower or such Subsidiary, (c) conflict with, result in a
breach of or constitute a default under any Material Contract, obligation,
indenture or other instrument to which the Borrower or any such Subsidiary is a
party or by which the Borrower or such Subsidiary may be bound other than such
violations, breaches or defaults which are not reasonably expected to have a
Material Adverse Effect, and neither the Borrower nor any such Subsidiary is in
violation of, or default under, any contract, obligation, indenture or other
instrument described in this clause (c) in any respect that could reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Encumbrances or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) filings to perfect the Liens
created by the Security Documents. Each of the Borrower and its Subsidiaries is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

SECTION 7.5 Payment of Taxes. Each Credit Party and each Material Subsidiary
thereof has duly filed or caused to be filed all federal income and other
material tax returns required by Applicable Law to be filed by it, and has paid,
or made adequate provision for the payment of, all material federal, state and
other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable by it (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). As of
the Closing Date, except as set forth on Schedule 7.5, the Borrower has no
knowledge of any material pending assessments or adjustments of its or any of
its Subsidiaries’ income tax payable with respect to any year. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to a material amount of unpaid taxes which has
not been discharged or resolved (other than (a) any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Encumbrances).

SECTION 7.6 Governmental Approvals; Intellectual Property. The Borrower and each
Material Subsidiary possess, and will hereafter possess, all Governmental
Approvals required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable them to conduct the business in
which they are now engaged in compliance with Applicable Law, except where the
failure to possess any such Governmental Approvals or rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Governmental Approvals or rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to the rights referred to in the preceding
sentence as a result of its business operations.

SECTION 7.7 Environmental Regulations and Liabilities. Except as set forth on
Schedule 7.7 hereto, the Borrower and the Material Subsidiaries are in
compliance in all material respects with all applicable Environmental Laws. To
the best knowledge of the Borrower, none of the operations of the Borrower or
the Material Subsidiaries is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. To the best knowledge of the Borrower, none of the Borrower nor
any of the Material Subsidiaries has any material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.

SECTION 7.8 ERISA.

(a) Each Plan, Credit Party and ERISA Affiliate is in compliance in all material
respects with all applicable provisions of ERISA and the Code except as could
not reasonably be expected to have a Material Adverse Effect, .

(b) To the best knowledge of the Borrower, none of the Credit Parties nor any of
the ERISA Affiliates has violated any provision of any defined employee pension
benefit plan (as defined in ERISA) maintained or contributed to by the Borrower
or any of the ERISA Affiliates (each, a “Plan”) where such violation could
reasonably be expected to have a Material Adverse Effect.

(c) No Termination Event has occurred and is continuing with respect to any
Plan.

 

78



--------------------------------------------------------------------------------

(d) The Credit Parties and the ERISA Affiliates have met their minimum funding
requirements under ERISA with respect to each Plan, except where the failure to
meet such minimum funding requirements could not reasonably be expected to
result in a Material Adverse Effect.

(e) Each Plan will be able to fulfill its benefit obligations as they come due
in accordance with the Plan documents and under GAAP, except where the failure
to fulfill such benefit obligations could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 7.9 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 9.2 or Section 9.4(d) or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the amount set
forth in Section 10.1(e) will be “margin stock”.

SECTION 7.10 Investment Company Act. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

SECTION 7.11 Material Contracts. As of the Closing Date, each Material Contract
is, and after giving effect to the consummation of the Transactions will be, in
full force and effect in accordance with the terms thereof. As of the Closing
Date, no Credit Party nor any Subsidiary thereof (nor, to its knowledge, any
other party thereto) is in breach of or in default under any Material Contract
in any material respect.

SECTION 7.12 Labor Matters. As of the Closing Date, no Credit Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees. The Borrower
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.13 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.

SECTION 7.14 Financial Statements. The annual Consolidated financial statements
of the Borrower and its Subsidiaries dated April 30, 2015 and all interim
financial statements delivered to the Administrative Agent since said date, true
copies of which have been delivered by the Borrower to the Administrative Agent
prior to the Closing Date, (a) are complete and correct and present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates and for the periods to which they relate,
(b) disclose all liabilities of the Borrower and its Subsidiaries that are

 

79



--------------------------------------------------------------------------------

required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent as of the dates and for the periods to which
they relate, and (c) have been prepared in accordance with GAAP consistently
applied subject (other than with respect to audited annual financial statements)
to year-end audit adjustments and the absence of footnotes. Since April 30, 2015
no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

SECTION 7.15 Solvency. The Credit Parties and their Subsidiaries, on a
Consolidated basis, are Solvent.

SECTION 7.16 Ownership of Properties. As of the Closing Date, the real property
listed on Schedule 7.16 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party in the United States. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it, in each case as is necessary or desirable to the conduct of its
business, and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to the Closing Date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

SECTION 7.17 Litigation. Except for matters set forth on Schedule 7.17, there
are no pending, or to the best of the Borrower’s knowledge, threatened, actions,
claims, investigations, suits or proceedings by or before any Governmental
Authority, arbitrator, court or administrative agency which could reasonably be
expected to result in a Material Adverse Effect.

SECTION 7.18 Anti-Corruption Laws and Sanctions.

(a) None of (i) the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) to the knowledge of the Borrower,
any agent or representative of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the Credit Facility, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) is
controlled by or is acting on behalf of a Sanctioned Person, (C) has its assets
located in a Sanctioned Country, (D) is under investigation for an alleged
violation of, or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, (F) within the last
five (5) years, has taken any action, directly or indirectly, that would result
in a violation by such Persons of any Anti-Corruption Laws, or (G) within the
last five (5) years, has violated any Anti-Money Laundering Law. Each of the
Borrower and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to promote and achieve compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Law and
Sanctions. Each of the Borrower and its Subsidiaries and each of their
respective directors, officers, and to the knowledge of Borrower, employees,
agents and Affiliates, is in compliance with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

(b) No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Anti-Money Laundering Laws, Anti-Corruption Laws
or any Sanctions applicable to any party hereto.

 

80



--------------------------------------------------------------------------------

SECTION 7.19 No Default. None of the Borrower nor any of the Material
Subsidiaries is in default (subject to any applicable notice and/or cure
periods) on any obligation for borrowed money in excess of $2,500,000, any
material purchase money obligation or any other material lease, commitment,
contract, instrument or obligation and no event has occurred or is continuing
which constitutes a Default or an Event of Default.

SECTION 7.20 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness and (to the extent of the value of the
Collateral) all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness of such Person.

SECTION 7.21 Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement or other material written information (other than
the Projections, as defined below, other forward-looking information and
information of a general economic or industry specific nature) furnished by or
on behalf of any Credit Party or any Subsidiary thereof to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, (the
“Projections”), the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

SECTION 7.22 Insurance. The Borrower maintains property, business interruption
and liability insurance covering the Credit Parties and has paid of the all
insurance premiums for the current policy year of each policy.

SECTION 7.23 Collateral. All of the Collateral is owned by the grantor of the
Lien or security interest therein in favor of the Administrative Agent free of
any material title defects or any Liens, except for Permitted Encumbrances. The
Liens and security interests granted to the Administrative Agent are, or in the
case of after acquired property, will be, when properly perfected by the filing
of a UCC financing statement, valid first priority Liens and security interests
in the Collateral (subject only to Permitted Encumbrances) to the extent that
the filing of Uniform Commercial Code financing statements is sufficient to
perfect such Lien or security interest.

 

81



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

The Borrower covenants that until all of the Obligations (other than contingent
indemnification obligations not then due) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Commitments terminated, the Borrower will:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. Not later than 90 days (or, if earlier, the
date of any required public filing thereof), after the end of each Fiscal Year,
an audited annual Consolidated financial statements of the Borrower and its
Subsidiaries, as of the end of such Fiscal Year, audited by a nationally
recognized public accounting firm without qualification or exception, to include
balance sheet and statements of income, cash flows and shareholders’ equity
(including all footnotes to the foregoing, all in reasonable detail and setting
forth in comparative form the corresponding figures as of the end of, and for,
the preceding Fiscal Year). Such financial statements shall be prepared in
accordance with GAAP, consistently applied.

(b) Quarterly Financial Statements. Not later than 45 days (or, if earlier, the
date of any required public filing thereof), after the end of each fiscal
quarter of a Fiscal Year (other than the fourth fiscal quarter of each Fiscal
Year), Consolidated financial statements of the Borrower and its Subsidiaries as
of the end of such fiscal quarter, prepared by the Borrower, to include balance
sheet and statements of income and cash flows (all in reasonable detail and
setting forth in comparative form the corresponding figures as of the end of,
and for the corresponding period in, the preceding Fiscal Year). Such financial
statements shall be prepared in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of footnotes.

SECTION 8.2 Certificates; Other Reports.

(a) Officer’s Compliance Certificate. Contemporaneously with each delivery of
annual and quarterly financial statements of the Borrower required hereby, an
Officer’s Compliance Certificate of the Borrower that said financial statements
are prepared in accordance with GAAP, consistently applied (subject in the case
of unaudited financial statements to normal year end adjustments and the absence
of footnotes), that there exists no Default or Event of Default and containing
computations as to compliance with the covenants set forth in Section 9.11, and
a report containing management discussion and analysis.

(b) Management Letters. Promptly after written request by the Administrative
Agent, copies of any other (i.e., to the extent not included in Section 8.1 or
clause (a) above, but only to the extent otherwise prepared) detailed audit
reports, management letters or recommendations submitted to the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any audit of the Borrower.

(c) SEC Filings. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and any case, not otherwise required
to be delivered to the Administrative Agent pursuant hereto.

 

82



--------------------------------------------------------------------------------

(d) Reports to Government Authorities. Promptly after written request by the
Administrative Agent, copies of any report or other document that was filed by
the Borrower with any Governmental Authority.

(e) Budget. As soon as available and in any event not later than 90 days after
the commencement of each Fiscal Year of the Borrower, the budget and projected
financial statements of the Borrower for such Fiscal Year and each of the two
(2) Fiscal Years following such Fiscal Year (detailed on a quarterly basis),
including, in each case, projected Consolidated balance sheets, statements of
income and statements of cash flow of the Borrower and its Consolidated
Subsidiaries all in reasonable detail and with reasonable assumptions.

(f) Other Information. From time to time such other information as the
Administrative Agent may reasonably request in writing.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the following website address www.kornferry.com, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Administrative Agent has access;
provided that in any such instance (whether pursuant to clause (i) or
(ii) above), the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide copies of the Officer’s Compliance Certificates required by
Section 8.2(a) directly to the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but, as to clauses
(b) through (e), in no event later than five (5) days after the occurrence of
each such event or matter) notify the Administrative Agent in reasonable detail
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):

(a) any litigation pending or threatened in writing against Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(b) the occurrence of any Default or Event of Default;

(c) any change in the name or the organizational structure of the Borrower or
any of its Material Subsidiaries of any Credit Party;

(d) the occurrence and nature of any Reportable Event or Prohibited Transaction,
each as defined in ERISA, or any funding deficiency with respect to any Plan;
and

(e) any termination or cancellation of any insurance policy which the Borrower
or any Material Subsidiary is required to maintain pursuant to this Agreement or
any Loan Document, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting the Borrower’s property in excess of an aggregate of $4,000,000.

Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(b) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4 Preservation of Corporate Existence, Rights and Privileges;
Compliance with Laws and Regulations. Except as permitted by Section 9.4(a) and
any Permitted Restructuring, preserve and maintain, and cause each Material
Subsidiary to preserve and maintain, its separate organizational existence and
all material licenses, permits, Governmental Approvals, rights, privileges and
franchises necessary for the conduct of its business; and comply in all material
respects with the provisions of all documents pursuant to which Borrower or any
Material Subsidiary is organized and/or which govern Borrower’s or such
Subsidiary’s continued existence and materially comply with the requirements of
all Applicable Laws applicable to Borrower, its Material Subsidiaries and/or
their respective businesses.

SECTION 8.5 Maintenance of Property. Keep, and cause each Material Subsidiary to
keep, all properties useful or necessary to the Borrower’s and its Material
Subsidiaries’ businesses in good repair and condition in all material respects
(subject to normal wear and tear), and from time to time make necessary repairs,
renewals and replacements thereto so that such properties shall be fully and
efficiently preserved and maintained.

SECTION 8.6 Insurance. Maintain and keep in force, and cause each Material
Subsidiary to maintain and keep in force, for each business in which the
Borrower and its Material Subsidiaries are engaged, insurance of the types and
in amounts customarily carried in similar lines of business, including but not
limited to hazard, business interruption, fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts reasonably satisfactory to the
Administrative Agent, and deliver to the Administrative Agent from time to time
at the Administrative Agent’s written request schedules setting forth all
insurance then in effect, together with a lender’s loss payee or additional
insured endorsement for all such insurance naming the Administrative Agent as a
lender loss payee or additional insured (in form and substance reasonably
acceptable to the Administrative Agent). All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the
Administrative Agent (except as a result of non-payment of premium in which case
only 10 days’ prior written notice shall be required).

 

84



--------------------------------------------------------------------------------

SECTION 8.7 Accounting Methods and Financial Records. Maintain, and cause each
Material Subsidiary to maintain, adequate books and records in accordance with
GAAP consistently applied, and permit any representative of the Administrative
Agent or any Lender, at any reasonable time, to inspect, audit and examine such
books and records, to make copies of the same, and to inspect the properties of
the Borrower or any such Material Subsidiary; provided, however, unless a
Default or Event of Default shall have occurred and be continuing, (a) such
inspections, audits and examinations shall be during the Borrower’s or any such
Material Subsidiary’s normal business hours, (b) the Administrative Agent shall
have provided the Borrower or such Material Subsidiary with at least three
(3) Business Days’ notice prior to any such inspection, audit or examination and
(c) the Administrative Agent shall not exercise such rights more often than two
times during any calendar year at the Borrower’s expense.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and discharge, and cause
each Material Subsidiary to pay and discharge, prior to delinquency (a) any and
all material Indebtedness or obligations or (b) assessments and taxes, both real
or personal, including without limitation, federal and state income taxes and
state and local property taxes and assessments, except (i) in each case, such as
the Borrower or any Material Subsidiary may in good faith contest or as to which
a bona fide dispute may arise, and for which the Borrower or the applicable
Material Subsidiary has made provision, to Administrative Agent’s reasonable
satisfaction, for eventual payment thereof in the event the Borrower or any such
Subsidiary is obligated to make such payment and (ii) in the case of clause (b),
if the aggregate amount of such assessments and taxes to be paid is not
material.

SECTION 8.9 Environmental Laws. In addition to and without limiting the
generality of Section 8.4, (a) comply with, and ensure such compliance by all
Material Subsidiaries, tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all Material
Subsidiaries, tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws and (b) conduct and complete,
and cause all Material Subsidiaries to conduct and complete, all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply, and cause all Material
Subsidiaries to promptly comply, with all lawful orders and directives of any
Governmental Authority regarding Environmental Laws, except in each case of
clauses (a) and (b) as could not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.4, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply, and cause each Material Subsidiary to comply, with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Plans, (ii) not take any action
or fail to take action, or cause any Material Subsidiary to take any action or
fail to take action, the result of which could reasonably be expected to result
in a liability to the PBGC or to a Multiemployer Plan, (iii) not participate, or
cause any Material Subsidiary to participate, in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate, and cause any Material Subsidiary to operate, each Plan in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code, (b) notify the Administrative Agent upon the occurrence of a Termination
Event and (c) furnish, and cause each Material Subsidiary to furnish, to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.11 Maintenance of Material Contracts. Maintain, and cause each
Material Subsidiary to maintain, in full force and effect, each Material
Contract; except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

SECTION 8.12 Additional Material Non-TP Subsidiaries. Cause each entity that
becomes a Material Non-TP Subsidiary after the Closing Date (whether by a
Permitted Acquisition, a written designation by the Borrower as described in the
definition of “Material Subsidiary,” or otherwise) to (a) execute and deliver to
the Administrative Agent, within 30 days of becoming a Material Non-TP
Subsidiary (or such later date as may be approved by the Administrative Agent in
its sole discretion), (i) an appropriate joinder to the Guaranty Agreement and
the Security Agreement and (ii) such other agreements, documents and legal
opinions as the Administrative Agent may reasonably request, in form and
substance reasonably acceptable to the Administrative Agent, (b) promptly take
such actions to create and perfect Liens on such Material Non-TP Subsidiary’s
assets to secure the Secured Obligations as the Administrative Agent shall
request, except as set forth in the Security Agreement and subject in any case
to Permitted Encumbrances and (c) cause such Material Non-TP Subsidiary to
deliver simultaneously therewith documentation with respect to such Material
Non-TP Subsidiary similar to the documentation required under Section 6.1 with
respect to the Borrower as requested by the Administrative Agent (including, if
requested, opinions of counsel).

SECTION 8.13 Primary Cash Management Agreements. Maintain its primary domestic
(United States) depository and cash management accounts and arrangements with
the Administrative Agent and/or its Affiliates.

SECTION 8.14 Use of Proceeds.

(a) The Borrower shall use the proceeds of the Initial Term Loan to finance the
Transactions (other than the transactions described in clause (b) thereof) and
for working capital and general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, Permitted Acquisitions and
permitted dividends, distributions, redemptions and repurchases of Equity
Interests).

(b) The Borrower shall use the proceeds of the Revolving Extensions of Credit
for working capital and general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, Permitted Acquisitions and
permitted dividends, distributions, redemptions and repurchases of Equity
Interests).

(c) The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted pursuant to Section 5.13, as
applicable.

(d) The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 8.15 Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

SECTION 8.16 Collateral; Further Assurances. As security for the Secured
Obligations, the Borrower will, and will cause each Material Non-TP Subsidiary
to, from time to time take such actions and execute and deliver such documents
and instruments as the Administrative Agent shall require (other

 

86



--------------------------------------------------------------------------------

than Excluded Perfection Actions, as defined in the Security Agreement) to
ensure that the Administrative Agent shall have received currently effective
Loan Documents (including Security Documents) pledging and granting security
interests or other Liens reasonably acceptable to the Administrative Agent on
substantially all of the such Person’s tangible and intangible personal property
and assets now owned or hereafter acquired, including all accounts, chattel
paper, commercial tort claims, deposit accounts, licenses, contracts, documents,
equipment, intellectual property and other general intangibles, instruments,
inventory and other goods, securities accounts and other investment property and
cash, and all products, profits and proceeds of the foregoing (each as defined
in Article 9 of the UCC, where applicable), and including 100% of the Equity
Interests of all present and future direct Subsidiaries (other than Tax
Preferred Subsidiaries of the type described in clauses (a) and (c) of the
definition of Tax Preferred Subsidiary) of any Credit Party and (ii) 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests of all
present and future direct Subsidiaries that are Tax Preferred Subsidiaries of
the type described in clauses (a) and (c) of the definition of Tax Preferred
Subsidiary, but excluding all Excluded Assets, in each case subject to no prior
Lien or other encumbrance or restriction on transfer except as expressly
permitted hereunder or under such Security Documents. All of the foregoing shall
be evidenced by and subject to the terms of such Security Documents, financing
statements, and other documents as the Administrative Agent shall reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 8.17 Post-Closing Obligations. Execute and deliver the documents, take
the actions and complete the tasks set forth on Schedule 8.17, in each case
within the corresponding time limits specified on such schedule.

ARTICLE IX

NEGATIVE COVENANTS

The Borrower further covenants that until all of the Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Commitments terminated, the Borrower will
not, and will not permit any of its Material Subsidiaries to:

SECTION 9.1 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, other than:

(a) Permitted Indebtedness; and

(b) any other Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date and listed on Schedule 9.1 and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the direct or contingent obligor with respect
thereto is not changed, as a result of such refinancing, refunding, renewal or
extension, (iii) the final maturity date and Weighted Average Life to Maturity
of such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (iv) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination terms
at least as favorable to the Lenders, (B) no more restrictive on the Borrower
and its Subsidiaries than the Subordinated Indebtedness being refinanced,
refunded, renewed or extended and (C) in an amount not less than the amount
outstanding at the time of such refinancing, refunding, renewal or extension.

 

87



--------------------------------------------------------------------------------

SECTION 9.2 Liens. Mortgage, pledge, grant or permit to exist a security
interest in, or Lien upon, all or any portion of its assets now owned or
hereafter acquired, other than Permitted Encumbrances.

SECTION 9.3 Investments. Make any Investment in any Person other than Permitted
Investments.

SECTION 9.4 Merger, Consolidation, Change of Business; Dispositions.

(a) Merge into or consolidate with any other entity, other than (i) mergers or
consolidations of Subsidiaries into and with (x) the Borrower (with the Borrower
as the surviving entity) or (y) another Subsidiary, including in either case in
connection with Permitted Acquisitions and (ii) Permitted Acquisitions; provided
that in each case any Subsidiary that is merging or consolidating is a Credit
Party, the surviving entity shall be a Credit Party;

(b) Make any substantial change in the nature of the Borrower’s or the Material
Subsidiaries’ businesses as conducted as of the Closing Date not reasonably
related to such businesses as of the Closing Date;

(c) Acquire substantially all of the assets of another Person, other than
pursuant to a Permitted Acquisition; or

(d) Sell, lease, transfer or otherwise dispose (each, a “Disposition”) of the
Borrower’s or any Material Subsidiaries assets, except:

(i) (x) Dispositions of obsolete, worn-out or surplus property in the ordinary
course of business, (y) Dispositions constituting Restricted Payments permitted
by Section 9.5 or (z) Dispositions constituting Investments permitted by
Section 9.3.

(ii) non-exclusive licenses for the use of the intellectual property of such
licensor and exclusive licenses of intellectual property rights so long as
substantially all of the economic value of the intellectual property rights is
retained by the licensor;

(iii) Dispositions by (A) a Material Subsidiary (other than a Credit Party) to
any other Subsidiary; provided that in the case of a Disposition made to a
Credit Party the consideration paid with respect to such Disposition shall not
exceed the fair market value of the assets received (as determined by the board
of directors of the Borrower) and (B) the Borrower or any other Credit Party to
the Borrower or any other Credit Party;

(iv) Dispositions of Equity Interests in any Subsidiary in order to qualify
members of the board of directors (or the equivalent governing body) of such
Subsidiary if required by Applicable Law;

(v) involuntary Dispositions as a result of any loss of, damage to, or
destruction of, or any condemnation or other taking for public use of, any
property of such Person; provided that the Borrower shall have complied with
Section 4.4(b);

 

88



--------------------------------------------------------------------------------

(vi) Dispositions of assets for at least fair market value (as determined by the
board of directors of Borrower or a duly constituted committee thereof having
authority to act for the board of directors under the Borrower’s organizational
documents and Applicable Law) so long as (i) the consideration received for any
such Disposition shall be no less than seventy-five percent (75%) in cash and
(ii) is the net book value of all assets sold or otherwise disposed of in any
Fiscal Year does not exceed $10,000,000 in the aggregate;

(vii) that any Subsidiary may be wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or a Credit Party, or, if such Subsidiary is not a Credit Party, to any
other Subsidiary;

(viii) the Disposition of inventory in the ordinary course of business;

(ix) the write-off, discount, sale or other Disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;

(x) the Disposition of any Hedge Agreement;

(xi) Dispositions of Investments in cash and Cash Equivalents;

(xii) to the extent constituting Dispositions, Permitted Liens; and

(xiii) Permitted Restructurings

SECTION 9.5 Restricted Payments. Declare or pay any dividend or distribution
either in cash, stock or any other property on any Equity Interest of Borrower
or any Subsidiary now or hereafter outstanding, nor redeem, retire, repurchase
or otherwise acquire any part of any class of Borrower’s or any Subsidiaries’
Equity Interests now or hereafter outstanding (all of the foregoing, “Restricted
Payments”), other than, without duplication:

(a) dividends and distributions paid by Subsidiaries to the Borrower or another
Subsidiary, including dividends payable in Qualified Equity Interests or rights
to purchase Qualified Equity Interests of such Subsidiaries, provided, that no
such dividend or distribution shall be paid by any Credit Party to any
Subsidiary that is not a Credit Party;

(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) dividends payable solely in capital stock or rights
to purchase capital stock of the Borrower, (ii) cashless repurchases of Equity
Interests of the Borrower deemed to occur upon exercise of stock options if any
such Equity Interest represents a portion of the exercise price of such options
and (iii) cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower;

(c) other Restricted Payments; provided that after giving effect to any such
Restricted Payment and any Indebtedness incurred in connection therewith (i) no
Default or Event of Default then exists or would result therefrom, (ii) the
Consolidated Total Leverage Ratio shall be no greater than 2.50 to 1.00 and
(iii) Domestic Liquidity shall not be less than $50,000,000; and

(d) Permitted Restructurings.

 

89



--------------------------------------------------------------------------------

SECTION 9.6 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:

(i) transactions permitted by Sections 9.1, 9.3, 9.4 and 9.5;

(ii) transactions existing on the Closing Date and described on Schedule 9.6;

(iii) transactions among Credit Parties not prohibited hereunder;

(iv) other transactions in the ordinary course of business on terms as favorable
as could reasonably be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower or a duly
constituted committee thereof having authority to act for the board of directors
(or such equivalent governing body) under the Borrower’s organizational
documents and Applicable Law;

(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective directors,
officers and employees in the ordinary course of business;

(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Material Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries; and

(vii) Permitted Restructurings.

SECTION 9.7 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

SECTION 9.8 Payments and Modifications of Subordinated Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder or would
violate the subordination terms thereof.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted hereunder and by any subordination
provisions applicable thereto;

 

90



--------------------------------------------------------------------------------

(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests; and

(iii) the payment of principal interest, expenses and indemnities in respect of
Subordinated Indebtedness to the extent such payments are not prohibited by any
subordination provisions applicable thereto.

SECTION 9.9 No Further Negative Pledges.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to clause (b) of Permitted Indebtedness (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) customary restrictions contained in the organizational documents
of any Non-Guarantor Subsidiary as of the Closing Date, (iv) customary
restrictions in connection with any Permitted Encumbrance or any document or
instrument governing any Permitted Encumbrance (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Encumbrance) and (v) obligations that are binding on a Material
Subsidiary acquired after the Closing Date that are in effect at the time such
Material Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary and are limited only to the property and assets of such Material
Subsidiary.

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) pay dividends or
make any other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) obligations that are binding on a Material Subsidiary acquired after the
Closing Date that are in effect at the time such Material Subsidiary first
becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary and are
limited only to the property and assets of such Material Subsidiary and
(D) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.4(d)) that
limit the transfer of such Property pending the consummation of such sale.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to clause (b) of the definition of
Permitted Indebtedness (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Encumbrance or any document or instrument governing any Permitted
Encumbrance (provided that any such restriction contained therein relates only
to the asset or assets subject to such Permitted

 

91



--------------------------------------------------------------------------------

Encumbrance), (E) obligations that are binding on a Material Subsidiary acquired
after the Closing Date that are in effect at the time such Material Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary and are
limited only to the property and assets of such Material Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.4(d)) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

SECTION 9.10 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease Obligation, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Material Subsidiary thereof has sold or transferred or is to
sell or transfer to a Person which is not another Credit Party or Material
Subsidiary of a Credit Party or (b) which any Credit Party or any Material
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Material Subsidiary to another Person which is not another
Credit Party or Material Subsidiary of a Credit Party in connection with such
lease.

SECTION 9.11 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter ending on or after June 30, 2016 to be
greater than 3.00 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter ending on or after June 30,
2016 to be less than 3.25 to 1.00:

SECTION 9.12 Tax Preferred Subsidiary. Except in connection with a Permitted
Restructuring, (i) cause an existing Subsidiary that is or was not a Tax
Preferred Subsidiary to become a Tax Preferred Subsidiary, (ii) engage in a
transaction or series of transactions involving the transfer of one or more Tax
Preferred Subsidiaries (or material assets of any such Tax Preferred
Subsidiary), owned by the Borrower or by a Subsidiary Guarantor, that is not
considered an entity described in clause (c) of the definition of Tax Preferred
Subsidiary to a Domestic Subsidiary that qualifies as such, or (iii) enter into
one or more transactions having a substantially similar effect to the
transactions described in this Section 9.12. Notwithstanding the foregoing, the
foregoing covenant shall not apply to the Tax Preferred Subsidiaries listed on
Schedule 9.12 attached hereto, Tax Preferred Subsidiaries acquired pursuant to
the Project Accelerate Acquisition or transfers of assets for the funding of the
Project Accelerate Acquisition.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall fail to pay any principal of any Loan or Reimbursement Obligation
when due (whether at maturity, by reason of acceleration or otherwise), or
(ii) any interest, fees or other amounts payable under any of the Loan Documents
within three (3) Business Days of when due.

 

92



--------------------------------------------------------------------------------

(b) Misrepresentation. Any financial statement or certificate furnished to the
Administrative Agent in connection with, or any representation or warranty made
by the Borrower or any Subsidiaries under this Agreement or any other Loan
Document, shall prove to be incorrect, false or misleading in any material
respect when furnished or made.

(c) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(b), 8.4, 8.14,
8.15, 8.16 or 8.17 or Article IX.

(d) Default in Performance of Other Covenants and Conditions. Any default in the
performance of or compliance with:

(i) any obligation, agreement or other provision contained in Section 8.12
herein which by its nature can be cured, such default shall continue for a
period of ten (10) days from the earlier of (A) the date the Borrower first knew
of such default or (B) written notice thereof from the Administrative Agent; or

(ii) any obligation, agreement or other provision contained herein or in any
other Loan Document (other than those referred to in subsections (a), (b),
(c) and (d)(i) above), and with respect to any such default which by its nature
can be cured, such default shall continue for a period of thirty (30) days from
the earlier of (i) the date the Borrower first knew of such default or
(ii) written notice thereof from the Administrative Agent.

(e) Indebtedness Cross-Default. Any default in the payment or performance of any
obligation (in each case, after giving effect to any applicable notice and/or
cure periods), or any defined event of default (in each case, after giving
effect to any applicable notice and/or cure periods), under the terms of any
contract, instrument or document (other than any of the Loan Documents) pursuant
to which the Borrower or any other Credit Party has incurred any debt or other
liability to any Person relating to Indebtedness (other than Indebtedness
hereunder) the principal amount outstanding (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is at least $20,000,000.

(f) Change in Control. The occurrence of a Change in Control.

(g) Insolvency; Bankruptcy Proceedings. The Borrower or any Material Subsidiary
shall become insolvent; the Borrower or any Subsidiary shall suffer or consent
to or apply for the appointment of a receiver, trustee, custodian or liquidator
of itself or any of its property, or shall generally fail to pay its debts as
they become due or admits in writing its inability to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors; the
Borrower or any Subsidiary shall file a voluntary petition in bankruptcy, or
seeking reorganization, in order to effect a plan or other arrangement with
creditors or any other relief under any Debtor Relief Laws, or under any state
or federal law granting relief to debtors, whether now or hereafter in effect;
or any involuntary petition or proceeding pursuant to any Debtor Relief Laws is
filed or commenced against the Borrower or any Subsidiary, and such filing has
not been stayed or dismissed within sixty (60) days after the filing thereof, or
the Borrower or any Subsidiary shall file an answer admitting the jurisdiction
of the court and the material allegations of any involuntary petition; or the
Borrower or any Subsidiary shall be adjudicated a bankrupt, or an order for
relief shall be entered against the Borrower or any Subsidiary by any court of
competent jurisdiction under any Debtor Relief Laws.

(h) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary

 

93



--------------------------------------------------------------------------------

thereof party thereto or any such Person shall so state in writing, or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Encumbrances) on, or security interest in,
any of the Collateral purported to be covered thereby having, in the aggregate,
a value in excess of $2,000,000, in each case other than in accordance with the
express terms hereof or thereof.

(i) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of $20,000,000,
(ii) a Termination Event or (iii) any Credit Party or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$20,000,000.

(j) Judgment. The filing of a notice of judgment Lien against the Borrower or
any Subsidiary, and such judgment Lien has not been released, as of record,
within thirty (30) days after the filing thereof; or the recording of any
abstract of judgment against the Borrower or any Subsidiary in any jurisdiction
in which the Borrower or such Subsidiary has an interest in real property and
such abstract of judgment has not been released, as of record, within thirty
(30) days after the recording thereof; or the service of a notice of levy and/or
of a writ of attachment or execution, or other like process, against the assets
of the Borrower or any Subsidiary which has not been released by the date that
is thirty (30) days prior to the date such levy or attachment is to be made or
enforced; or the entry of a judgment against the Borrower or any Subsidiary for
the payment of money in excess of $20,000,000 (inclusive of amounts covered by
insurance with respect to which the insurer has not disputed coverage therefor)
which has not been released, discharged, bonded against, or stayed pending
appeal within thirty (30) days after entry thereof; or the entry of a judgment
against the Borrower or any Subsidiary which materially restricts the business
operations of the Borrower or such Subsidiary, was not stayed pending an appeal
immediately upon the entry thereof and which has not been reversed within thirty
(30) days after the date of entry thereof.

(k) Subordination Terms. (i) Any of the Secured Obligations for any reason shall
cease to be “senior debt,” “senior indebtedness,” “designated senior debt” or
“senior secured financing” (or any comparable term) under, and as defined in,
the documentation governing any Subordinated Indebtedness that is subordinated
(in terms of payment or lien priority) to the Secured Obligations, (ii) the
subordination provisions set forth in the documentation for any Subordinated
Indebtedness that is subordinated (in terms of payment or lien priority) to the
Secured Obligations shall, in whole or in part, cease to be effective or cease
to be legally valid, binding and enforceable against the holders of any
Subordinated Indebtedness, if applicable, or (iii) any Credit Party or any
Subsidiary of any Credit Party, shall assert any of the foregoing in writing.

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit

 

94



--------------------------------------------------------------------------------

Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(g), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 105% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.3. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the

 

95



--------------------------------------------------------------------------------

other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lenders and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lenders and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party,

 

96



--------------------------------------------------------------------------------

the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, exercisable at the discretion of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.

(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

 

97



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
11.6 and 11.9 the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

98



--------------------------------------------------------------------------------

SECTION 11.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or

 

99



--------------------------------------------------------------------------------

intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral

 

100



--------------------------------------------------------------------------------

security held by the Administrative Agent on behalf of the Lenders or the
Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

101



--------------------------------------------------------------------------------

SECTION 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Credit Party permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to clause (d) of the definition of Permitted Encumbrances; and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting a Disposition permitted pursuant to Section 9.4(d) to a Person
other than a Credit Party, the Liens created by any of the Security Documents on
such property shall be automatically released without need for further action by
any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in

 

102



--------------------------------------------------------------------------------

respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article XI to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

KORN/FERRY INTERNATIONAL

1900 Avenue of the Stars, Suite 2600

Los Angeles, California 90067

Attention of: Robert Rozek, EVP and CFO

Telephone No.: (310) 226-6366

Facsimile No.: (310) 553-8640

E-mail: robert.rozek@kornferry.com

With copies to:

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, CA 90067-3026

Attention of: Cromwell Montgomery

Fax: (310) 552-7063

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

 

103



--------------------------------------------------------------------------------

With copies to:

Wells Fargo Bank, National Association

Commercial Group

1800 Century Park East, Suite 1100

Los Angeles, California 90067

Attention of: Korn/Ferry Account Officer

Telephone No.: 310-789-5300

Facsimile No.: (310) 789-5336

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other

 

104



--------------------------------------------------------------------------------

communications hereunder by notice to the other parties hereto. Any Lender may
change its address or facsimile number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each Issuing
Lender and the Swingline Lender.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters of
Credit) to make Revolving Credit Loans when such Revolving Credit Lenders would
not otherwise be required to do so, (ii) the amount of the Swingline Commitment
or (iii) the amount of the L/C Sublimit;

 

105



--------------------------------------------------------------------------------

(b) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (it being understood that a waiver of a
mandatory prepayment under Section 4.4(b) shall only require the consent of the
Required Lenders), interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to (i) waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(e) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(f) except as otherwise permitted by this Section 12.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

(g) release (i) all of the Subsidiary Guarantors or (iii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in
Section 11.9), without the written consent of each Lender; or

(h) release all or substantially all of the value of the Collateral or release
any Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder

 

106



--------------------------------------------------------------------------------

waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver, (vi) the Administrative
Agent and the Borrower shall be permitted to amend any provision of the Loan
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error,
ambiguity, defect or inconsistency or omission of a technical or immaterial
nature in any such provision, (vii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent and each affected
Issuing Lender, amend Section 1.11 or the definition of “Alternative Currency”
and (viii) the Administrative Agent, the Borrower and the applicable Issuing
Lenders may, without the consent of any other Lender or Issuing Lender make such
changes as may be necessary to incorporate provisions with respect to the
issuance of Letters of Credit in any Alternative Currency approved by such
Issuing Lenders. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender, and
(B) any amendment, waiver, or consent hereunder which requires the consent of
all Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents,
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates and the Arrangers
(including, without limitation, the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent and the
Arrangers (taken as a whole) and, if reasonably necessary, one local counsel for
the Administrative Agent and the Arrangers (taken as a whole) in each relevant
jurisdiction and one specialty counsel for the Administrative Agent and the
Arrangers (taken as a whole) in each relevant specialty (and, solely in the case
of an actual or potential conflict of interest of any of the foregoing counsel,
one additional primary, local or specialty counsel, as the case may be, to the
affected Persons similarly situated and taken as a whole)), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out of pocket

 

107



--------------------------------------------------------------------------------

expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including, without limitation, reasonable and documented fees and expenses of
one primary counsel for the Administrative Agent, the Lenders and the Issuing
Lenders (taken as a whole) and, if reasonably necessary, one local counsel for
the Administrative Agent, the Lenders and the Issuing Lenders (taken as a whole)
in each relevant jurisdiction and one specialty counsel for the Administrative
Agent, the Lenders and the Issuing Lenders (taken as a whole) in each relevant
specialty (and, solely in the case of an actual or potential conflict of
interest, one additional primary, local or specialty counsel, as the case may
be, to the affected Persons similarly situated and taken as a whole)) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. This Section 12.3(a) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(b) Indemnification by the Borrower. The Credit Parties shall, jointly and
severally, indemnify each Arranger, the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from and against, and shall pay or reimburse
any such Indemnitee for, any and all losses, claims (including, without
limitation, any Environmental Claims), penalties, damages, liabilities and
related expenses (including the reasonable fees, disbursements, settlement costs
and other charges of any counsel for any Indemnitee (but limited, in the case of
legal fees and expenses, to the reasonable and documented out of pocket fees,
disbursements and other charges of one primary counsel to all Indemnitees (taken
as a whole) and, if reasonably necessary, a single local counsel for all
Indemnitees (taken as a whole) in each relevant jurisdiction and a single
specialty counsel for all Indemnitees (taken as a whole) with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional primary, local or specialty counsel, as the case may
be, to the affected Indemnitees similarly situated and taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of any toxic or
hazardous waste or substance on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 12.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

108



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under clause (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit

 

109



--------------------------------------------------------------------------------

Party may be contingent or unmatured or are owed to a branch or office of such
Lender, such Issuing Lender, the Swingline Lender or such Affiliate different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which such right of setoff was exercised. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

110



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.

SECTION 12.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in

 

111



--------------------------------------------------------------------------------

paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
ten (10) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the assignment is made in
connection with the primary syndication of the Credit Facility and during the
period commencing on the Closing Date and ending on the date that is ninety
(90) days following the Closing Date; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

112



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and

 

113



--------------------------------------------------------------------------------

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c),
(d) or (e) that directly and adversely affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law

 

114



--------------------------------------------------------------------------------

that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 5.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 5.6 and Section 12.4 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or as
otherwise required by applicable Tax law. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, the Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, the Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, the Issuing lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, the Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the

 

115



--------------------------------------------------------------------------------

enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) to an
investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to the
extent that such information is independently developed by such Person, or
(l) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 12.13 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those

 

116



--------------------------------------------------------------------------------

that are expressly made as of a specific date), shall survive the Closing Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
Issuing Lender

 

117



--------------------------------------------------------------------------------

and the Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

SECTION 12.18 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Law.

SECTION 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, each Arranger
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own

 

118



--------------------------------------------------------------------------------

securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Borrower or
any Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.

SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 12.23 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the

 

119



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

[Signature pages to follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

KORN/FERRY INTERNATIONAL,

as Borrower

By:  

/s/ Robert Rozek

Name:  

Robert Rozek

Title:  

Executive Vice President,

 

Chief Financial Officer and

 

Chief Corporate Officer

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender and Lender By:  

/s/ Sanjna Daphtary

Name:  

Sanjna Daphtary

Title:  

Senior Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Tasneem A. Ebrahim

Name:  

Tasneem A. Ebrahim

Title:  

Senior Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Lender By:  

/s/ L.M. Junior Del Brocco

Name:  

L.M. Junior Del Brocco

Title:  

Director

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

BANK OF THE WEST, as Lender By:  

/s/ Bryan Bains

Name:  

Bryan Bains

Title:  

Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:  

/s/ Fabio Lauro

Name:  

Fabio Lauro

Title:  

Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Denise DiSimone

Name:  

Denise DiSimone

Title:  

Senior Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Jean Frammolino

Name:  

Jean Frammolino

Title:  

Vice President

 

Korn/Ferry International

Credit Agreement

Signature page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, KORN/FERRY INTERNATIONAL, a Delaware
corporation (the “Borrower”), promises to pay to                      (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal amount of all Revolving Credit Loans made by the Lender
from time to time pursuant to that certain Credit Agreement, dated as of
June 15, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

June 15, 2016

FOR VALUE RECEIVED, the undersigned, KORN/FERRY INTERNATIONAL, a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal amount of all Swingline Loans made by
the Lender from time to time pursuant to that certain Credit Agreement, dated as
of June 15, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

TERM LOAN NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, KORN/FERRY INTERNATIONAL, a Delaware
corporation (the “Borrower”), promises to pay to                      (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal amount of all Term Loans made by the Lender pursuant to
that certain Credit Agreement, dated as of June 15, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] [4.2] of the Credit Agreement dated as of June 15, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Korn/Ferry International, a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan][a Swingline Loan][the Initial Term Loan][an Incremental Term Loan] to the
Borrower in the aggregate principal amount of $        . (Complete with an
amount in accordance with Section 2.3, Section 4.2 or Section 5.13, as
applicable, of the Credit Agreement.)

2. The Borrower hereby requests that such Loan(s) be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans, Section 4.2(a) of the Credit Agreement for the Initial Term Loan or
Section 5.13 of the Credit Agreement for an Incremental Term Loan).

3. The Borrower hereby requests that such Loan(s) bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan1

   Interest Rate   Interest Period
(LIBOR
Rate only)2    [Base Rate or LIBOR Rate]3  

 

 

1  Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

2  Such Interest Period may be one (1), two (2), three (3) or six (6) months. If
the Borrower fails to specify an Interest Period, the Borrower will be deemed to
have specified an Interest Period of one (1) month.

3  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans,
the Initial Term Loan or any Incremental Term Loan or (ii) the Base Rate for
Swingline Loans. If the Borrower fails to specify a type of Loan, then the
applicable Loan shall be made as a Base Rate Loan.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

5. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of June 15, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Korn/Ferry International, a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

 

 

     Bank Name:  

 

  

  ABA Routing Number:  

 

  

  Account Number:  

 

  

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable [(subject to the last paragraph hereof)]1 Notice of Prepayment
is delivered to you pursuant to Section [2.4(c)] [4.4(a)] of the Credit
Agreement dated as of June 15, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Korn/Ferry International, a Delaware corporation (the “Borrower”),
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.4 or
Section 4.4 of the Credit Agreement.)

2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ¨ a Swingline Loan

 

  ¨ a Revolving Credit Loan

 

  ¨ the Initial Term Loan

 

  ¨ an Incremental Term Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[4. This Notice of Prepayment is delivered in connection with a repayment of all
of the Credit Facility with the proceeds of [                    ]2 (the
“Event”), and is contingent upon the consummation of the Event and may be
revoked by the Borrower in the event such contingency is not met (provided that
the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9 of the Credit Agreement).]3

[Signature Page Follows]

 

 

1  Only to be included if Paragraph 4 is included.

2  To describe incurrence of Indebtedness or the occurrence of other
identifiable event or condition.

3  To be included if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of June 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Korn/Ferry
International, a Delaware corporation (the “Borrower”), the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Loan to which this Notice relates is [a Revolving Credit Loan] [the
Initial Term Loan] [an Incremental Term Loan]. (Delete as applicable.)

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

   $                

Principal amount to be converted:

   $                

Requested effective date of conversion:

                       

Requested new Interest Period:

                       

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

Outstanding principal balance:

     $                   

Principal amount to be converted:

     $                   

Last day of the current Interest Period:

                            

Requested effective date of conversion:

                            



--------------------------------------------------------------------------------

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

   $                

Principal amount to be continued:

   $                

Last day of the current Interest Period:

                       

Requested effective date of continuation:

                       

Requested new Interest Period:

                       

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of Korn/Ferry International, a Delaware corporation
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 8.2(a) of the Credit
Agreement dated as of June 15, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                      period[s] then
ended and such statements are prepared in accordance with GAAP, consistently
applied (subject in the case of unaudited financial statements to normal
year-end adjustments and the absence of footnotes).

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as of the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1, [and] the
Borrower and its Subsidiaries are in compliance [on a Pro Forma Basis]1 with the
financial covenants contained in Section 9.11 of the Credit Agreement as shown
on such Schedule 1 [and the Consolidated Total Leverage Ratio calculated on a
Pro Forma Basis as shown on such Schedule 1 is no greater than 2.50 to 1.00]2.

[Signature Page Follows]

 

 

1  Bracketed language to be included for Officer’s Compliance Certificates
delivered in connection with a Permitted Acquisition.

2  Bracketed language to be included for Officer’s Compliance Certificates
delivered in connection with a Permitted Acquisition.



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended                      (the “Statement Date”)

 

A.    Section 9.11(a) Maximum Consolidated Total Leverage Ratio and Applicable
Margin    (I)    Consolidated Funded Indebtedness as of the Statement Date   
$                (II)    Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to the Statement Date
(See Schedule 2)    $                (III)    Line A.(I) divided by Line A.(II)
        to 1.00    (IV)    Maximum permitted Consolidated Total Leverage Ratio
as set forth in Section 9.11(a) of the Credit Agreement    3.00 to 1.00    (V)
   In Compliance?    Yes/No    (VI)    Applicable Margin    Pricing Level     
B.    Section 9.11(b) Minimum Consolidated Interest Coverage Ratio    (I)   
Consolidated Adjusted EBIT for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (see Schedule 4)
   $                (II)    Consolidated Interest Expense for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to the Statement
Date (See Schedule 3)    $                (III)    Line B.(I) divided by Line
B.(II)         to 1.00    (IV)    Minimum permitted Consolidated Interest
Coverage Ratio as set forth in Section 9.11(b) of the Credit Agreement    3.25
to 1.00    (V)    In Compliance?    Yes/No



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

 

   

Consolidated Adjusted EBITDA

  Quarter 1
ended
    /    /           Quarter 2
ended
    /    /           Quarter 3
ended
    /    /           Quarter 4
ended
    /    /           Total
(Quarters 1-4) (1)   The following amounts, without duplication, determined on a
Consolidated basis for such period:             (a)   net profit (before tax and
equity in earnings of non-Consolidated Subsidiaries) for such period            
(b)   the amount of dividends or other distributions paid in cash to the
Borrower or one of its Consolidated Subsidiaries during such period by a
non-Consolidated Subsidiary of the Borrower, and, in each case to the extent
included in the computation of the foregoing Line (1)(a) for such period        
    (c)   Consolidated Interest Expense for such period             (d)  
amortization expense for such period             (e)   depreciation expense for
such period             (f)   non-cash capital stock-based compensation to
officers and employees (including in connection with the vesting of stock
options in the Borrower) for such period             (g)   Permitted Addbacks
for such period             (h)   non-cash, non-recurring charges, but only to
the extent not reserved for a future cash charge for such period          



--------------------------------------------------------------------------------

   

Consolidated Adjusted EBITDA

  Quarter 1
ended
    /    /           Quarter 2
ended
    /    /           Quarter 3
ended
    /    /           Quarter 4
ended
    /    /           Total
(Quarters 1-4)   (i)   non-cash charges related to fair value adjustments for
such period             (j)   commencing on November 1, 2016 and with respect to
any trailing twelve month period ending thereafter, restructuring charges
(whether cash or non-cash) incurred at any time after the Closing Date as a
result of actions occurring after the Closing Date, including those resulting
from Permitted Acquisitions, in an amount not to exceed $35,000,000 for the
twelve consecutive month period ending on the last day of the applicable
reporting period           (2)   Sum of Lines (1)(a) through (1)(j)          
(3)   The following amounts, without duplication, determined on a Consolidated
basis for such period:             (a)   the amount of any non-recurring gains
(excluding, however, cash, non-recurring gains relating to previously expensed
items that do not exceed in the aggregate the greater of (i) $5,000,000 and (ii)
5.00% of Consolidated Adjusted EBITDA, determined net of any non-recurring gains
of the type described in this parenthetical, for the trailing twelve-month
period ending on the last day of such period)             (b)   non-cash gains
related to fair value adjustments for such period           (4)   Line (3)(a)
plus Line (3)(b)          



--------------------------------------------------------------------------------

   

Consolidated Adjusted EBITDA

  Quarter 1
ended
    /    /           Quarter 2
ended
    /    /           Quarter 3
ended
    /    /           Quarter 4
ended
    /    /           Total
(Quarters 1-4)

(5)

  [Pro Forma Basis Adjustments to Consolidated Adjusted EBITDA, if applicable1]
         

(7)

  Totals (Line (2) plus Line (4) plus or minus, as applicable, Line (5))        
 

 

1  “Pro Forma Basis” means, for purposes of calculating Consolidated Adjusted
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement and:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b) in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated Adjusted EBITDA or clause (a) above.

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of $2,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.



--------------------------------------------------------------------------------

Schedule 3

to

Officer’s Compliance Certificate

 

    

Quarter 1

ended

    /    /        

  

Quarter 2

ended

    /    /        

  

Quarter 3

ended

    /    /        

  

Quarter 4

ended

    /    /        

  

Total

(Quarters 1-4)

Consolidated Interest Expense

              



--------------------------------------------------------------------------------

Schedule 4

to

Officer’s Compliance Certificate

 

    

Consolidated

Adjusted EBIT

  

Quarter 1

ended

    /    /        

  

Quarter 2

ended

    /    /        

  

Quarter 3

ended

    /    /        

  

Quarter 4

ended

    /    /        

  

Total

(Quarters 1-4)

(1)

  

Consolidated Adjusted EBITDA (see Line (7) of Schedule 1)

              

(2)

  

Sum of Lines (1)(d) and (1)(e) of Schedule 1

              

(3)

  

Totals (Line (1) minus Line (2))

              



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees2 hereunder are several and not joint.]3 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:       [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):       See
Schedules attached hereto 3.    Borrower:       Korn/Ferry International 4.   
Administrative Agent:       Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:      
The Credit Agreement dated as of June 15, 2016 among Korn/Ferry International,
as Borrower, the Lenders party thereto,

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3 

Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

         and Wells Fargo Bank, National Association, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) 6.    Assigned Interest:       See Schedules attached hereto [7.
   Trade Date:                           ]4

[Remainder of Page Intentionally Left Blank]

 

 

4  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:              , 2     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and Swingline Lender By:  

 

Name:   Title:   [Consented to:]6 KORN/FERRY INTERNATIONAL By:  

 

Name:   Title:  

 

 

5  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1

   Aggregate Amount
of Commitment/
Loans for all
Lenders2      Amount of
Commitment/
Loans Assigned3      Percentage
Assigned of
Commitment/
Loans4     CUSIP Number    $                    $                           %   
   $                    $                           %       $                   
$                           %   

 

[NAME OF ASSIGNEE]5 [and is an Affiliate/Approved Fund of [identify Lender]6]
By:  

 

Name:   Title:  

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  Add additional signature blocks, as needed.

6  Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Korn/Ferry International, a
Delaware corporation (the “Borrower”), the lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
(10%) shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Korn/Ferry International, a
Delaware corporation (the “Borrower”), the lenders who are or may become party a
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Korn/Ferry International, a
Delaware corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or an IRS
Form W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or an IRS Form W-8BEN-E (as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Credit Agreement

dated as of June 15, 2016

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Korn/Ferry International, a
Delaware corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or an IRS Form W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E (as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20    



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

“Pro Forma EBITDA, diligence adjusted” attributable to the Subsidiaries acquired

pursuant to the Project Accelerate Acquisition

 

$ in millions

   FY14  

EBITDA, as reported

     26.6   

Total management adjustments

     6.4   

EBITDA, management adjusted

     33.0   

Management adjusted EBITDA %

     6.2 % 

PwC proposed run rate adjustments

  

1 Remove one off restructuring costs

     1.3   

2 Other diligence adjustments

     (1.3 ) 

EBITDA, diligence adjusted

     33.0   

Management adjusted EBITDA %

     6.2 % 

Pro forma adjustments

  

3 Bermuda adjustments

     2.7   

4 Accounting policy differences

     0.4   

Pro forma EBITDA, diligence adjusted

     36.1   

Management adjusted EBITDA %

     6.8 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Existing Letters of Credit

 

L/C#

  

Beneficiary

   Issue Date    Expiry Date    Face Value  

IS0030457U

   200, PARK , L.P.    05/13/2013    05/13/2017    $ 2,645,090.00   

IS0046605U

   1700 K STREET ASSOCIATES, LLC    06/21/2013    06/21/2017    $ 80,131.13   

IS0134846U

   POST-MONTGOMERY ASSOCIATES    12/26/2013    12/31/2016    $ 107,976.00   

IS0347725U

   DISCOVERY SQUARE, LLC    10/23/2015    10/23/2016    $ 30,712.00   



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Commitment Percentages

 

Lender

  Revolving
Credit
Commitment     Revolving
Credit
Commitment
Percentage     Term Loan
Commitment     Term Loan
Percentage     Total     Total Percentage  

Wells Fargo Bank, National Association

  $ 39,062,500.00        31.250000000 %    $ 85,937,500.00        31.250000000
%    $ 125,000,000.00        31.250000000 % 

Bank of America, N.A.

  $ 23,437,500.00        18.750000000 %    $ 51,562,500.00        18.750000000
%    $ 75,000,000.00        18.750000000 % 

BMO Harris Bank, N.A.

  $ 15,625,000.00        12.500000000 %    $ 34,375,000.00        12.500000000
%    $ 50,000,000.00        12.500000000 % 

Bank of the West

  $ 11,718,750.00        9.375000000 %    $ 25,781,250.00        9.375000000 % 
  $ 37,500,000.00        9.375000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  $ 11,718,750.00        9.375000000 %    $ 25,781,250.00        9.375000000 % 
  $ 37,500,000.00        9.375000000 % 

PNC Bank, National Association

  $ 11,718,750.00        9.375000000 %    $ 25,781,250.00        9.375000000 % 
  $ 37,500,000.00        9.375000000 % 

HSBC Bank USA, N.A.

  $ 11,718,750.00        9.375000000 %    $ 25,781,250.00        9.375000000 % 
  $ 37,500,000.00        9.375000000 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 125,000,000.00        100.000000000 %    $ 275,000,000.00       
100.000000000 %    $ 400,000,000.00        100.000000000 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.2

Capital Structure

 

Subsidiary Name

  

Jurisdiction

Korn Ferry International S.A.

   Argentina

Korn Ferry Futurestep Argentina S.R.L.

   Argentina

Hay Argentina S.A.

   Argentina

Korn/Ferry International Pty Limited

   Australia

Futurestep (Australia) Pty Ltd

   Australia

Korn Ferry Hay Group Pty. Limited

   Australia

Korn/Ferry International GmbH

   Austria

Korn/Ferry International Futurestep (Belgium) BVBA

   Belgium

Hay Group N.V./S.A.

   Belgium

Hay Management Consultants Limited

   Bermuda

HG (Bermuda) Holding Limited

   Bermuda

Korn/Ferry International Consultoria Ltda.

   Brazil

Hay do Brasil Consultores Ltda.

   Brazil

Korn/Ferry Canada, Inc.

   Canada

Korn/Ferry International Futurestep (Canada) Inc.

   Canada

Hay Group Limited

   Canada

Korn/Ferry International S.A.

   Chile

Hay GroupLimitada

   Chile

Korn/Ferry International Human Capital Consulting (Beijing) Limited

   China

Futurestep (Shanghai) Talent Consulting Company Limited

   China

Hay Group Co., (Shanghai) Ltd.

   China

Guangzhou Korn/Ferry Human Capital Company Ltd.

   China

Korn/Ferry (Shanghai) Human Capital Consulting Co., Ltd.

   China

PuDe Management Consulting Co. Ltd.

   China

Korn/Ferry International – Colombia

   Colombia

Hay Group Ltda

   Colombia

Hay Group, S.R.L.

   Costa Rica



--------------------------------------------------------------------------------

Hay Financial Corporation N.V.

   Curacao

Hay Group Czech s.r.o.

   Czech Republic

Korn/Ferry International A/S

   Denmark

Hay Group Oy

   Finland

Korn/Ferry International SAS

   France

Korn/Ferry International Futurestep (France) SARL

   France

Hay Group S.A.

   France

Hay France S.A.

   France

Korn/Ferry International GmbH

   Germany

Futurestep Germany GmbH

   Germany

Hay Group GmbH

   Germany

Korn/Ferry International SA

   Greece

Hay Group S.A.

   Greece

Korn/Ferry International (H.K.) Limited

   Hong Kong

Futurestep (Hong Kong) Ltd.

   Hong Kong

Hay Group Limited

   Hong Kong

Hay Group Asia Limited

   Hong Kong

Korn/Ferry International Budapest Personnel Consulting and Service Ltd.

   Hungary

PDI Hungary, Kft.

   Hungary

Hay Group Management Consultants Ltd.

   Hungary

Korn/Ferry International Private Limited

   India

Futurestep Recruitment Services Private Limited.

   India

Personnel Decisions International India Pvt. Limited

   India

Hay Consultants India Private Ltd.

   India

Talent Q India Private Ltd.

   India

PT. Korn/Ferry International

   Indonesia

PT Hay Group

   Indonesia

Hay Group (Ireland) Limited

   Ireland

Hay Management Consultants Ireland Ltd.

   Ireland

Korn/Ferry International S.R.L.

   Italy

Futurestep (Italia) S.r.l.

   Italy

Hay Group S.r.l.

   Italy



--------------------------------------------------------------------------------

Korn/Ferry International - Japan

   Japan

Futurestep (Japan) K.K.

   Japan

Korn Ferry Consulting – Japan

   Japan

Hay Group (Japan), Ltd.

   Japan

Korn/Ferry International (Korea) Limited

   Korea

Hay Group UAB

   Lithuania

HG (Luxembourg) S.a.r.l.

   Luxembourg

Agensi Pekerjaan Futurestep Worldwide (M) Sdn. Bhd.

   Malaysia

Korn/Ferry International (M) Sdn. Bhd.

   Malaysia

Hay Group Sdn. Bhd.

   Malaysia

Talent Q International Ltd.

   Malta

Talent Q Distribution Ltd.

   Malta

Korn/Ferry Investment India Limited (Mauritius OCB)

   Mauritius

Korn/Ferry Mexico S.C.

   Mexico

Hay Group S.A. de C.V.

   Mexico

Korn Ferry International B.V.

   Netherlands

Korn/Ferry International Futurestep (Holdings) B.V.

   Netherlands

Hay Group B.V.

   Netherlands

Hay Group Investment Holding B.V.

   Netherlands

Hay Management International B.V.

   Netherlands

Hay Group Partners Holding B.V.

   Netherlands

Korn/Ferry International Futurestep (the Netherlands) BV

   Netherlands

Korn Ferry International NZ Limited

   New Zealand

Futurestep (New Zealand) Ltd.

   New Zealand

Hay Group Limited

   New Zealand

Korn/Ferry International A/S

   Norway

Hay Group AS

   Norway

Korn/Ferry International – Peru S.A.

   Peru

Hay Group S.A.

   Peru

Korn/Ferry International Sp.z.o.o.

   Poland

Korn/Ferry International Futurestep (POLSKA) Sp.z.o.o.

   Poland

Hay Group Sp.Z o.o

   Poland



--------------------------------------------------------------------------------

Korn Ferry, S.A.

   Portugal

Hay Group LLC

   Qatar

Hay Group Management Consultants SRL

   Romania

OOO Hay Group (Hay Group Ltd.)

   Russia

Hay Group Saudi Arabia Ltd.

   Saudi Arabia

Korn/Ferry International Pte. Ltd.

   Singapore

Futurestep (Singapore) Pte Limited

   Singapore

Hay Group Pte Ltd.

   Singapore

PDI Slovensko, sro

   Slovakia

Hay Group s.r.o.

   Slovakia

Korn Ferry (Pty) Ltd.

   South Africa

Hay Group Ltd.

   South Korea

Korn/Ferry International S.A.

   Spain

Futurestep (Espana), S.L.

   Spain

Hay Group S.A.

   Spain

Korn/Ferry International AB

   Sweden

Personnel Decisions International Scandinavia A.B.

   Sweden

Hay Group AB

   Sweden

Korn-Ferry (Schweiz) AG

   Switzerland

Korn/Ferry International (Taiwan) Co. Limited

   Taiwan

Hay Group Limited

   Thailand

Korn/Ferry International Musavirlik Limited Sirketi

   Turkey

Hay Group Danismanlik Limited Sirketi

   Turkey

Hay Group LLC

   Ukraine

Futurestep (UK) Limited

   United Kingdom

Korn/Ferry International Limited

   United Kingdom

KFI (UK) Limited

   United Kingdom

The Whitehead Mann Partnership LLP

   United Kingdom

Whitehead Mann Limited

   United Kingdom

Personnel Decisions International, Europe Limited

   United Kingdom

Personnel Decisions International UK Ltd

   United Kingdom

Korn Ferry Global Holdings (UK) Limited

   United Kingdom



--------------------------------------------------------------------------------

Korn Ferry GH1 Limited

   United Kingdom

Pivot Learning, Limited

   United Kingdom

Korn Ferry Hay Group Limited

   United Kingdom

Hay Group UK Holdings Limited

   United Kingdom

Hay Group Intermediary Limited

   United Kingdom

Talent Q Services Limited

   United Kingdom

Talent Q Limited

   United Kingdom

Korn Ferry Global Ventures LP

   United Kingdom

Continental American Management Corp.

   United States

Korn/Ferry International Holding India

   United States

Korn/Ferry International Futurestep, Inc.

   United States

Korn/Ferry International Futurestep (Holdings) Inc.

   United States

Korn/Ferry International Worldwide, Inc.

   United States

K/FI Canada Holdings, LLC

   United States

Korn Ferry Hay Group, Inc.

   United States

Ninth House, Inc.

   United States

Korn Ferry Global Holdings, Inc.

   United States

Hay Group International, Inc.

   United States

Korn Ferry GP Ventures LLC

   United States

Personnel Decisions International Greater China Corporation

   United States

Personnel Decisions International Singapore Corporation

   United States

Personnel Decisions International India Corporation

   United States

SENSA Solutions, Inc.

   United States

Korn/Ferry International Consultores Asociados, C.A.

   Venezuela

Hay Group Venezuela, S.A.

   Venezuela

Hay Group Consulting Limited Liability

   Vietnam



--------------------------------------------------------------------------------

Capital Structure of Credit Parties (other than Borrower) and their direct
Subsidiaries:

 

NAME OF ISSUER

  

NAME OF OWNER

  

JURISDICTION

   CERTIFICATE
NUMBER1    NUMBER OF
SHARES      PERCENTAGE
OF TOTAL
EQUITY
INTERESTS  

Korn Ferry Futurestep Argentina S.R.L.

  

Korn/Ferry International

   Argentina         1,000        5 % 

Korn Ferry Futurestep Argentina S.R.L.

  

Korn/Ferry International Futurestep, Inc.

   Argentina         19,000        95 % 

Korn Ferry International S.A.

  

Korn/Ferry International

   Argentina         4,356,355         99.97 % 

Korn Ferry International S.A.

  

Korn/Ferry International Futurestep, Inc.

   Argentina         1,078         0.02 % 

Korn/Ferry International Consultoria Ltda.

  

Korn/Ferry International

   Brazil         550,249        100 % 

Korn/Ferry International, Futurestep (Canada) Inc.

  

Korn/Ferry International Futurestep, Inc.

   Canada         122        100 % 

Korn/Ferry International S.A. (Chile)

  

Korn/Ferry International

   Chile         100        100 % 

Futurestep (Shanghai) Talent Consulting Co. Ltd (China)

  

Korn/Ferry International Futurestep, Inc.

   China         

Korn/Ferry International Oy

  

Korn/Ferry International

   Finland         50         100 % 

Futurestep Germany GmbH

  

Korn/Ferry International Futurestep, Inc.

   Germany         1        100 % 

 

1  Schedule to be updated post-Closing Date.



--------------------------------------------------------------------------------

NAME OF ISSUER

  

NAME OF OWNER

  

JURISDICTION

   CERTIFICATE
NUMBER    NUMBER OF
SHARES      PERCENTAGE
OF TOTAL
EQUITY
INTERESTS  

Korn/Ferry International S.A. (Greece)

  

Korn/Ferry International

   Greece         9,950        99.50 % 

Futurestep (Hong Kong) Limited (Hong Kong)

  

Korn/Ferry International Futurestep, Inc.

   Hong Kong         1         50 % 

PT. Korn/Ferry International

  

Korn/Ferry International

   Indonesia         99,999        99.99 % 

Futurestep (Japan) K.K.

  

Korn/Ferry International Futurestep, Inc.

   Japan         11,127        100 % 

Korn Ferry Consulting - Japan

  

Korn Ferry Hay Group, Inc.

   Japan         1000         100 % 

Korn/Ferry International – Japan

  

Korn/Ferry International

   Japan    A-0002, A-0003      20,000        100 % 

Agensi Pekerjaan Futurestep Worldwide (M) Sdn. Bhd.

  

Korn/Ferry International Futurestep, Inc.

   Malaysia         49,000        49 % 

Korn/Ferry International (M) Sdn. Bhd.

  

Korn/Ferry International

   Malaysia         49,000        49.000  

Korn/Ferry Investment India Limited (Mauritius)

  

Korn/Ferry International

   Mauritius         

Korn/Ferry Internacional S.A. de C.V.

  

Korn/Ferry International

   Mexico         1,177,300         41.65 % 

Korn/Ferry Mexico, S. C.

  

Korn/Ferry International

   Mexico       Mx$ 117,730.00         49 % 

Korn/Ferry International - Peru S.A.

  

Korn/Ferry International

   Peru         2,000        100 % 

PuDe Management Consulting (Shanghai) Co., Ltd.

  

Korn Ferry Hay Group, Inc.

   Shanghai, China         200,000         100 % 

Korn/Ferry International S.A. (Spain)

  

Korn/Ferry International

   Spain         9,998        99.98 % 



--------------------------------------------------------------------------------

NAME OF ISSUER

  

NAME OF OWNER

  

JURISDICTION

   CERTIFICATE
NUMBER    NUMBER OF
SHARES      PERCENTAGE
OF TOTAL
EQUITY
INTERESTS  

Korn/Ferry International AB

  

Korn/Ferry International

   Sweden    4001-5000      1000        100 % 

Korn/Ferry (Thailand) Ltd.

  

Korn/Ferry International

   Thailand    8, 11      488         48.8 % 

Korn/Ferry International Futurestep (the Netherlands) BV (Netherlands)

  

Korn/Ferry International Futurestep, Inc.

   The Netherlands         40         100 % 

Korn/Ferry International Musavirlik Limited Sirketi

  

Korn/Ferry International

   Turkey         1        1 % 

Pearson, Caldwell & Farnsworth, Inc.

  

Korn/Ferry International

   United States, California            100 % 

Avery & Associates, Inc.

  

Korn/Ferry International

   United States, California         100         100 % 

Continental American Management Corp.

  

Korn/Ferry International

   United States, California         

Korn Ferry International Holding India

  

Korn/Ferry International

   United States, California    2      40         40 % 

Hay Group International, Inc.

  

Korn Ferry Hay Group, Inc.

   United States, Delaware    1      100         100 % 

JD, Inc.

  

Korn/Ferry International

   United States, Delaware         

K/FI Canada Holdings, LLC

  

Korn/Ferry International

   United States, Delaware         10         100.00 % 



--------------------------------------------------------------------------------

NAME OF ISSUER

  

NAME OF OWNER

  

JURISDICTION

   CERTIFICATE
NUMBER    NUMBER OF
SHARES      PERCENTAGE
OF TOTAL
EQUITY
INTERESTS  

Korn Ferry Global Holdings, Inc.

  

Korn Ferry Hay Group, Inc.

   United States, Delaware    To be assigned      21,001         3.82 % 

Korn Ferry Global Holdings, Inc.

  

Korn/Ferry International

   United States, Delaware    To be assigned      1,027,156        85.70 % 

Korn Ferry Global Holdings, Inc.

  

Korn/Ferry International Futurestep, Inc.

   United States, Delaware    To be assigned      145,201        12.11 % 

Korn Ferry Hay Group, Inc.

  

Korn/Ferry International

   United States, Delaware    1      1000         100 % 

Korn/Ferry International Futurestep, Inc.

  

Korn/Ferry International

   United States, Delaware    1      100         100 % 

Korn/Ferry International Worldwide, Inc.

  

Korn/Ferry International

   United States, Delaware    1      100         100 % 

Korn/Ferry International, Futurestep (Holdings) Inc.

  

Korn/Ferry International Futurestep, Inc.

   United States, Delaware         100        100 % 

Ninth House, Inc.

  

Korn Ferry Hay Group, Inc.

   United States, Delaware    1      1,000         100 % 

Personnel Decisions International Australia Corporation

  

Korn Ferry Hay Group, Inc.

   United States, Minnesota    Uncertificated
shares      50,000         100 % 

Personnel Decisions International Greater China Corporation

  

Korn Ferry Hay Group, Inc.

   United States, Minnesota    2      50,000         100 % 

Personnel Decisions International India Corporation

  

Korn Ferry Hay Group, Inc.

   United States, Minnesota    Uncertificated
shares      5,000         100 % 

Personnel Decisions International Japan Corporation

  

Korn Ferry Hay Group, Inc.

   United States, Minnesota    6      200,000         100 % 

Personnel Decisions International Singapore Corporation

  

Korn Ferry Hay Group, Inc.

   United States, Minnesota    Uncertificated
shares      50,000         100 % 

SENSA Solutions, Inc.

  

Korn/Ferry International

   United States, Virginia    8      1,000        100 % 

Inversiones Korn/Ferry International C.A. (Venezuela)

  

Korn/Ferry International

   Venezuela            100 % 



--------------------------------------------------------------------------------

SCHEDULE 7.5

Payment of Taxes

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

Environmental Regulations and Liabilities

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

Real Property

Owned: None.

Leased:

 

Office Address

  

City

  Lease
Expiration   

Tenant Entity

One Atlantic Center, 1201 West Peachtree Street Suite 0620    Atlanta  
4/30/2021    Hay Group 399 Boylston Street    Boston   7/31/2019    Hay Group
111 East Wacker Drive    Chicago   5/31/2018    Hay Group 5001 Spring Valley
Road    Dallas   9/30/2018    Hay Group 2 Park Plaza Jamboree Center    Irvine  
9/30/2016    Hay Group Harborside Financial Center (Jersey City, NJ), 2310 Plaza
Five    Jersey City   6/30/2021    Hay Group 1100 Walnut Street    Kansas City  
2/28/2017    Hay Group 1650 Arch Street    Philadelphia   7/31/2030    Hay Group
55 Second Street    San Francisco   1/31/2019    Hay Group 265 Franklin St.,
Suite 1700    Boston   2/28/2021    Korn/Ferry International One International
Place, 10th Floor    Boston   11/30/2022    Korn/Ferry International 24025 Park
Sorrento    Calabasas   3/31/2021    Korn/Ferry International 233 S. Wacker,
Suite 3300    Chicago   4/30/2017    Korn/Ferry International 233 S. Wacker, 7th
Floor (New space)    Chicago   4/30/2028    Korn/Ferry International 2101 Cedar
Springs (New Office - Original Space)    Dallas   1/31/2019    Korn/Ferry
International 2101 Cedar Springs (New Office - Expansion Space)    Dallas  
1/31/2019    Korn/Ferry International 2101 Cedar Springs (New Office - Hayman
Space)    Dallas   1/31/2019    Korn/Ferry International 505 N. Brand Blvd.,
Suite 1070    Glendale (CA)   1/31/2021    Korn/Ferry International 505 N. Brand
Blvd., Suite 1070 (Expansion)    Glendale (CA)   1/31/2021    Korn/Ferry
International 700 Louisiana St, Suite 3900    Houston   3/31/2020    Korn/Ferry
International 700 Louisiana St, expansion    Houston   3/31/2020    Korn/Ferry
International 17901 Von Karman Avenue, Irvine, CA    Irvine (CA)   5/31/2016   
Korn/Ferry International 1900 Avenue of the Stars, Suite 2600, 2700    Los
Angeles   9/30/2025    Korn/Ferry International 33 South Sixth Street, Suite
4700 - 4900    Minneapolis   5/31/2026    Korn/Ferry International 33 South
Sixth Street, Suite 4700 - 4900 (Sublease)    Minneapolis   5/31/2026   
Korn/Ferry International 200 Park Ave., 33rd    New York   3/31/2026   
Korn/Ferry International 200 Park Ave., 32nd Fls    New York   3/31/2026   
Korn/Ferry International 1835 Market Street, Suite 2000    Philadelphia  
5/31/2016    Korn/Ferry International Two Commerce Square, 2001 Market Street   
Philadelphia   11/30/2018    Korn/Ferry International 5750 Centre Avenue   
Pittsburgh   2/28/2017    Korn/Ferry International 202 Carnegie Center   
Princeton   4/30/2026    Korn/Ferry International Two Discovery Square,12012
Sunset Hills Road, Suite 920B    Reston (VA)   9/30/2026    Korn/Ferry
International One Montgomery Street    San Francisco   3/31/2024    Korn/Ferry
International



--------------------------------------------------------------------------------

14850 N. Scottsdale Rd, Suite 275    Scottsdale   12/31/2016    Korn/Ferry
International 201 Broad St., Suite 200    Stamford   12/31/2019    Korn/Ferry
International 1700 K Street NW    Washington DC   6/30/2026    Korn/Ferry
International 1747 Pennsylvania Ave. NW, Suite 450    Washington DC   7/31/2016
   Korn/Ferry International 1201 W Peachtree St NW, Suite 2500    Atlanta  
9/30/2021    Korn/Ferry International 1130 Main Ave    Durango   6/30/2016   
Korn/Ferry International 1450 Brickell Avenue, Suite 2610    Miami   11/30/2020
   Korn/Ferry International 14295 Midway Road, Suite 450    Dallas   2/28/2017
   Korn/Ferry International Futurestep, Inc. 14295 Midway Road, Suite 460   
Dallas   2/28/2017    Korn/Ferry International Futurestep, Inc. 4100 Alpha Road,
Suite 1000    Farmers Branch, TX (Dallas)   8/31/2023    Korn/Ferry
International Futurestep, Inc. LA Condo- Linda Hyman (Brian Green) 200 West
Street    Santa Monica Waltham (MA)   10/9/2016
6/30/2018    Korn/Ferry International, Linda Hyman, Kenneth Hyman Global
Novations/Legacy L&TC 621 W Alder Street, Suite 200    Portland (OR)  
10/31/2017    Pivot Learning LLC (merged into Korn Ferry Hay Group, Inc.) 4100
Alpha Road, Suite 900    Farmers Branch, TX (Dallas)   8/31/2023    Korn/Ferry
International Futurestep, Inc. Subleased:        

Office Address

  

City

  Lease
Expiration   

Tenant Entity

2111 Wilson Blvd., Suite 900    Washington, DC   8/29/2017    Subleased to Elder
Research 33 South Sixth Street, Suite 4750    Minneapolis   10/29/2018   
Subleased to Chartwell Financial Advisory

Used: Any Credit Party may, in the ordinary course of business, operate on
property leased by another Credit Party.



--------------------------------------------------------------------------------

SCHEDULE 7.17

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 8.17

Post-Closing Items

 

1. Stock Certificates and Stock Powers.

(a) Within 30 days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received (i) an amended and restated Schedule 3 to the Security Agreement
(in form and substance reasonably satisfactory to the Administrative Agent)
indicating with respect to the Domestic Subsidiaries of each Credit Party (other
than with respect to any Domestic Subsidiary organized in Minnesota) whether the
Equity Interests issued by such Domestic Subsidiary are certificated (including
the applicable share certificate numbers) or uncertificated and (ii) in the case
of any such certificated Equity Interests included in the Collateral the
original stock certificate(s) and undated stock power(s) with respect thereto.

(b) Within 90 days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received (i) an amended and restated Schedule 3 to the Security Agreement
(in form and substance reasonably satisfactory to the Administrative Agent)
indicating with respect to the direct Foreign Subsidiaries of each Credit Party
and each Domestic Subsidiary of a Credit Party that is organized in Minnesota
that has not previously been dissolved, whether the Equity Interests issued by
such Subsidiary are certificated (including the applicable share certificate
numbers) or uncertificated and (ii) in the case of any such certificated Equity
Interests included in the Collateral the original stock certificate(s) and
undated stock power(s) with respect thereto.

 

2. Insurance Endorsements. Within fifteen (15) Business Days after the Closing
Date (or such later date as agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, endorsements naming the
Administrative Agent as additional insured under all liability insurance
policies and lenders loss payee under all property insurance policies providing
the insurance coverage required to be maintained by Section 8.6 of the Credit
Agreement.

 

3. Deposit/Securities Account Control Agreements. Within forty-five (45) days
after the Closing Date (or such later date as agreed to by the Administrative
Agent in its sole discretion), the Credit Parties shall obtain a duly executed
deposit account control agreement or securities account control agreement which
complies with the requirements of the Security Agreement, and otherwise in form
and substance reasonably satisfactory to the Administrative Agent, with respect
to each deposit account and securities account such that the Credit Parties are
in compliance with the Security Agreement.

 

4.

Intellectual Property. Within sixty (60) days after the Closing Date (or such
later date as may be agreed by Administrative Agent in its sole discretion), the
Credit Parties shall deliver to Administrative Agent (a) an amended and restated
Schedule 2 to the Security Agreement (in form and substance reasonably
satisfactory to the Administrative Agent), (b) corrective assignments or other
evidence reasonably satisfactory to the Administrative Agent that the applicable
Credit Party has recorded all documents and instruments deemed necessary or
advisable by the Administrative Agent or its counsel to evidence in the records
of the United States Copyright Office and the United States Patent and Trademark
Office that such Credit Party has a clear chain of title reflecting such Credit



--------------------------------------------------------------------------------

  Party as the record owner of the intellectual property on such amended and
restated Schedule 2 to the Security Agreement and (c) to the extent applicable,
any short form intellectual property security agreements required under the
Security Agreement to evidence the Administrative Agent’s Lien on such
intellectual property.



--------------------------------------------------------------------------------

SCHEDULE 9.1

Indebtedness

Approximately $68 million in COLI loans.



--------------------------------------------------------------------------------

SCHEDULE 9.2

Liens

 

DEBTOR(S)

  

JURISDICTION
SEARCHED

   SEARCH
VALID THRU   

SECURED PARTY

  

FILE NO./

FILE DATE

  

COLLATERAL

DESCRIPTION

  

COMMENT

Korn/Ferry International    DE SOS    4/19/2016    AT&T Capital Services, Inc.
  

Original:

20104618082

12/29/10

   Equipment    Korn/Ferry International    DE SOS    4/19/2016   
Hewlett-Packard Financial Services Company   

Original:

20110222300

1/20/11

   Equipment    Korn/Ferry International    DE SOS    4/19/2016   
Hewlett-Packard Financial Services Company   

Original:

20110313869

1/27/11

   Equipment    Korn/Ferry International    DE SOS    4/19/2016    Canon
Financial Services   

Original:

20120117657

1/10/12

   Equipment    Korn/Ferry International    DE SOS    4/19/2016    AT&T Capital
Services, Inc.   

Original:

20124144269

10/26/12

   Equipment    Korn Ferry Hay Group, Inc. (f/k/a Korn/Ferry Leadership
Consulting Corporation)    DE SOS    4/19/2016    Wells Fargo Financial Leasing
Inc.   

Original:

20112509399

6/29/11

 

Amendment:

20142324986

6/13/14

   Equipment    Korn/Ferry Leadership Consulting Corporation is debtor Korn
Ferry Hay Group, Inc. (f/k/a Korn/Ferry Leadership Consulting Corporation)    DE
SOS    4/19/2016    Loffler Business Systems, Inc.   

Original:

20142550077

6/27/14

   Equipment    Korn/Ferry Leadership Consulting Corporation is debtor Korn
Ferry Hay Group, Inc. (f/k/a Korn/Ferry Leadership Consulting Corporation)    DE
SOS    4/19/2016    Loffler Business Systems, Inc.   

Original:

20142550218

6/27/14

   Equipment    Korn/Ferry Leadership Consulting Corporation is debtor Korn
Ferry Hay Group, Inc. (successor by merger to Hay Group, Inc.)    DE SOS   
4/19/2016    Canon Financial Services, Inc.   

Original:

20133766251

9/26/13

   Equipment    Hay Group, Inc. is debtor.



--------------------------------------------------------------------------------

SCHEDULE 9.6

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 9.12

Excluded Tax Preferred Subsidiaries

None.